
	
		I
		111th CONGRESS
		1st Session
		H. R. 1880
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Bean (for herself
			 and Mr. Royce) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on the Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a system of regulation and supervision for
		  insurers, insurance agencies, and insurance producers chartered or licensed
		  under Federal law that ensures the stability and financial integrity of those
		  insurers, agencies, and producers and that protects policyholders and other
		  consumers served by such insurers, agencies, or producers.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Insurance
			 Consumer Protection Act .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—Office of National Insurance
					Subtitle A—Establishment of office and appointment of National
				Insurance Commissioner
					Sec. 101. Establishment of office and appointment of National
				Insurance Commissioner.
					Sec. 102. Duties and powers of the commissioner.
					Sec. 103. Independence and GAO audit.
					Sec. 104. Office personnel matters.
					Sec. 105. Division of Consumer Affairs.
					Sec. 106. Division of Insurance Fraud.
					Sec. 107. Office of the Ombudsman.
					Sec. 108. Insurance self-regulatory organizations.
					Sec. 109. Relationship to State law.
					Subtitle B—Supervision of national insurers and national
				insurance agencies
					Sec. 111. Prudential supervision.
					Sec. 112. Examinations.
					Sec. 113. Reports.
					Sec. 114. Annual assessments and other fees.
					Sec. 115. Appropriations during start-up period.
					Sec. 116. Disclosure of information.
					Sec. 117. Anti-money laundering compliance.
					Subtitle C—Enforcement powers of Commissioner
					Sec. 121. Revocation or suspension of charter or
				license.
					Sec. 122. Other enforcement powers.
					Sec. 123. Insurance fraud.
					Sec. 124. Foreign investigations.
					Sec. 125. Prompt corrective action.
					Title II—Systemic risk regulation, coordinating council for
				financial regulators, international agreements
					Sec. 201. Systemic risk regulation.
					Sec. 202. Coordinating council for financial
				regulators.
					Sec. 203. International agreements.
					Title III—National insurance companies and national insurance
				agencies
					Subtitle A—Organization, Chartering, and Powers
					Sec. 301. Organization and chartering.
					Sec. 302. Corporate governance.
					Sec. 303. Charter conversions.
					Sec. 304. Powers.
					Sec. 305. Chartering commencement date.
					Subtitle B—Financial, Policy and Market Conduct
				Standards
					Sec. 311. Financial standards.
					Sec. 312. Policy standards.
					Sec. 313. Market conduct standards.
					Sec. 314. General principles.
					Subtitle C—State taxation
					Sec. 321. State taxation of national insurers.
					Sec. 322. State taxation of national insurance
				agencies.
					Sec. 323. State taxation of nonadmitted and surplus lines of
				insurance.
					Title IV—National insurance producers
					Sec. 401. Licensing of national insurance
				producers.
					Sec. 402. Supervision and examination.
					Sec. 403. Producer database.
					Sec. 404. Duty to supervise.
					Sec. 405. Relationship to State law.
					Sec. 406. Licensing commencement date.
					Title V—Change in control and insurance holding
				companies
					Sec. 501. Change in control.
					Sec. 502. Reports by and examinations of insurance holding
				companies.
					Sec. 503. Activities of insurance holding companies and
				subsidiaries.
					Sec. 504. Capital, liquidity, dividend, operational, and other
				standards.
					Sec. 505. Affiliate transactions.
					Sec. 506. Relationship to other laws.
					Sec. 507. No delegation permitted.
					Title VI—Conservatorship, receivership, the payment of benefits
				and claims to policyholders, and assessments on national insurers
					Sec. 601. Appointment of conservator or receiver.
					Sec. 602. Establishment of the National Insurance Guaranty
				Corporation.
					Sec. 603. Payment of claims to policyholders of national
				insurers.
					Sec. 604. Assessments of national insurers.
					Sec. 605. Participation in State guaranty
				associations.
					Sec. 606. Report to Congress.
					Title VII—Miscellaneous provisions
					Sec. 701. Applicable law.
					Sec. 702. Application of the Federal antitrust
				laws.
				
			2.PurposesThe purposes of this Act are—
			(1)to ensure the
			 financial stability and integrity of national insurers, national insurance
			 agencies, and national insurance producers through a comprehensive system of
			 national supervision and regulation; and
			(2)to ensure the fair
			 and equitable treatment of policyholders, claimants, and other consumers served
			 by national insurers, national insurance agencies, and national insurance
			 producers.
			3.DefinitionsIn this Act:
			(1)AffiliateThe
			 term affiliate means any person that controls, is controlled by,
			 or is under common control with another person.
			(2)AnnuityThe
			 term annuity means all agreements to make periodical payments for
			 a period certain or where the making or continuance of all or some of a series
			 of such payments, or the amount of any such payment, depends upon the
			 continuance of human life.
			(3)Anti-fraud
			 organizationThe term
			 anti-fraud organization means an organization—
				(A)whose purposes
			 include investigation, prevention, and detection of insurance-related crime and
			 fraud, including assistance to and cooperation with State and national public
			 officials and law enforcement officers in their anti-fraud activities;
			 and
				(B)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code.
				(4)Business of
			 insuranceThe term business of insurance has the
			 meaning given such term in section 1033(f) of title 18, United States
			 Code.
			(5)CommissionerThe
			 term Commissioner means the National Insurance Commissioner
			 appointed under section 101.
			(6)CompanyThe
			 term company means any corporation, partnership, business trust,
			 association, or similar organization.
			(7)ControlThe term control—
				(A)means the power of
			 a person—
					(i)with
			 an ownership interest in a national insurer or national insurance agency
			 (whether direct or indirect) to direct the management or policies of such
			 national insurer or national insurance agency; or
					(ii)to
			 vote 25 percent or more of any class of voting securities of a national insurer
			 or national insurance agency; and
					(B)does not include a
			 person that possesses power referred to in subparagraph (A) as a result of an
			 official position, corporate office, or fiduciary relationship held by such
			 person.
				(8)CorporationThe
			 term Corporation means the National Insurance Guaranty
			 Corporation established under section 601.
			(9)Federal banking
			 agenciesThe term Federal banking agencies means the
			 Office of the Comptroller of the Currency, the Board of Governors of the
			 Federal Reserve System, the Federal Deposit Insurance Corporation, and the
			 Office of Thrift Supervision.
			(10)Insurance
			 operationsThe term insurance operations
			 includes—
				(A)the business of
			 insurance;
				(B)all acts and
			 transactions relating to the sale, solicitation, negotiation, and underwriting
			 of insurance;
				(C)all acts and
			 transactions relating to claims adjustment and settlement;
				(D)all acts and
			 transactions relating to the establishment of rates, rules, risk
			 classifications, rating classifications, rating territories, and forms
			 (including, endorsements, addendums, and policy language) for insurance;
				(E)all acts and
			 transactions relating to marketing and sales practices;
				(F)financial
			 condition and solvency;
				(G)holding company
			 transactions; and
				(H)corporate
			 governance.
				(11)Insurance
			 producerThe term insurance producer means any
			 person that sells, solicits, or negotiates policies of insurance, nonadmitted
			 insurance, and surplus lines of insurance, but does not include a person that
			 provides administrative services to an insurer.
			(12)Insurer-affiliated
			 partyThe term insurer-affiliated party
			 means—
				(A)any director,
			 officer, employee, or controlling shareholder of, or agent for, a national
			 insurer or a national insurance agency;
				(B)any shareholder,
			 consultant, joint venture partner, and any other person as determined by the
			 Commissioner who participates in the conduct of the affairs of a national
			 insurer or a national insurance agency; and
				(C)any independent
			 contractor (including any attorney, actuary, or accountant) of a national
			 insurer or a national insurance agency who in that capacity knowingly or
			 recklessly participates in any violation of any law or regulation, any breach
			 of fiduciary duty, or any conduct that involves an undue risk of loss to the
			 policyholders of a national insurer, and which violation, breach, or conduct
			 caused or is likely to cause more than a minimal financial loss to, or a
			 significant adverse effect on, a national insurer or the policyholders of a
			 national insurer.
				(13)Insurer in
			 fraternal formThe term insurer in fraternal form
			 means an incorporated society, order, or supreme lodge without capital stock
			 that—
				(A)is conducted
			 solely for the benefit of its members and their beneficiaries and not for
			 profit;
				(B)is operated on a
			 lodge system with ritualistic form of work;
				(C)has a
			 representative form of government;
				(D)provides benefits
			 to members and their dependents; and
				(E)operates for one
			 or more social, intellectual, educational, charitable, benevolent, moral,
			 fraternal, patriotic, or religious purposes for the benefit of its members,
			 which may also be extended to others.
				(14)Life
			 insuranceThe term life insurance means every
			 insurance upon the lives of human beings, and every insurance appertaining
			 thereto, including disability income insurance, long-term care insurance, and
			 supplemental health insurance.
			(15)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners.
			(16)National
			 insurance agencyThe term national insurance
			 agency means a national insurance agency chartered under section
			 301.
			(17)National
			 insurance holding companyThe term national insurance
			 holding company means a company that controls a national insurer or
			 national insurance agency.
			(18)National
			 insurance producerThe term national insurance
			 producer means a national insurance agent or broker licensed under
			 section 401.
			(19)National
			 insurerThe term national insurer means a national
			 insurance company chartered under section 301.
			(20)National life
			 insurerThe term
			 national life insurer means a national insurer that is chartered
			 under section 301 to sell, solicit, negotiate, and underwrite life
			 insurance.
			(21)Nonadmitted
			 insuranceThe term nonadmitted insurance means
			 property and casualty insurance permitted by the Commissioner to be placed
			 directly or through an insurance producer with a nonadmitted insurer eligible
			 to accept such insurance.
			(22)Nonadmitted
			 insurerThe term nonadmitted insurer means an
			 insurer that is not licensed to engage in the business of insurance in a State
			 and that—
				(A)satisfies the
			 eligibility requirements of the State in which an insured maintains its
			 principal place of business, or, in the case of an individual, maintains a
			 principal residence; and
				(B)is not a national
			 insurer.
				(23)OfficeThe
			 term Office means the Office of National Insurance established
			 under section 101.
			(24)PersonThe
			 term person means any natural person, business entity,
			 governmental body or entity, voluntary organization, or similar
			 organization.
			(25)PolicyThe
			 term policy means a policy, contract, certificate, or other
			 evidence of insurance, or an annuity contract or a rider or endorsement
			 thereto, but does not include a funding agreement, a reinsurance contract, or
			 an agreement, special rider, or endorsement relating only to the manner of
			 distributing benefits or to the reservation of rights and benefits used at the
			 request of the individual policyholder.
			(26)Property and
			 casualty insuranceThe term property and casualty
			 insurance means a policy that insures, guarantees, or indemnifies
			 against liability, loss of life, loss of health, or loss through damage to or
			 destruction of property, including surety bonds, private passenger or
			 commercial automobile, homeowners, mortgage guaranty, financial guaranty,
			 commercial multiperil, general liability, professional liability, workers’
			 compensation, fire and allied lines, farm or ranch owners, multiperil,
			 aircraft, fidelity, surety, medical malpractice, ocean marine, inland marine,
			 and boiler and machinery insurance.
			(27)Protected
			 cellThe term protected cell means an identified
			 pool of assets and liabilities of a national insurer segregated and insulated
			 from the remainder of the national insurer’s assets and liabilities.
			(28)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, any territory of the United States, Guam,
			 American Samoa, the Trust Territory of the Pacific Islands, the United States
			 Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
			(29)State
			 insurerThe term State insurer means an insurer
			 incorporated in or organized under the laws of a State that is not chartered as
			 a national insurer under this Act.
			(30)Supplemental
			 health insuranceThe term supplemental health
			 insurance means a group or individual policy that provides coverage for
			 hospital, medical or surgical benefits and is sold separately and not dependent
			 upon comprehensive health or medical insurance, including a policy for
			 accidents, accidental death and dismemberment, credit disability, dread
			 disease, dental, hospital accident, hospital indemnity, hospital confinement
			 indemnity, limited benefit medical, medical/surgical policies, Medicare
			 supplement, retiree medical, specific treatment policies, travel, and
			 vision.
			(31)Surplus lines
			 of insuranceThe term surplus lines of insurance
			 means insurance on properties, risks, or exposures located or to be performed
			 in a State with a nonadmitted insurer that is sold, solicited, or negotiated by
			 a national insurance agency, national insurance producer, or other insurance
			 producer.
			(32)Title
			 insuranceThe term title insurance or
			 business of title insurance means any of the following:
				(A)A contract
			 insuring or indemnifying the owners of real or personal property, or other
			 persons lawfully interested therein, against loss or damage arising from any of
			 the following conditions, or the reinsurance thereof:
					(i)Defects in or any
			 liens or encumbrances on the insured title.
					(ii)Unmarketability
			 of the insured title.
					(iii)Invalidity, lack
			 of priority, or unenforceability of any liens or encumbrances on the stated
			 property.
					(iv)Lack of legal
			 right of access to the land.
					(v)Unenforceability
			 of rights in title to the real or personal property.
					(B)Insuring the
			 correctness of searches and examinations of all instruments, liens, or charges
			 affecting the title to real or personal property.
				(C)Procuring and
			 furnishing information relative to the title to real or personal property,
			 including abstracting, searching, and examining titles.
				(D)Handling escrows,
			 settlements, or closings done in conjunction with subparagraph (A), (B), (C),
			 (E), or (F).
				(E)Any product or
			 service defined by the laws of any State as title insurance.
				(F)Doing or proposing
			 to do any business substantially equivalent to any of the activities described
			 in this paragraph, in a manner designed to evade the provisions of this
			 Act.
				(33)Title
			 insurerThe term title insurer means a company
			 organized under the laws of a State for the purpose of conducting the business
			 of title insurance.
			IOffice of National
			 Insurance
			AEstablishment of
			 office and appointment of National Insurance Commissioner
				101.Establishment
			 of office and appointment of National Insurance Commissioner
					(a)In
			 generalThere is established in the Department of the Treasury
			 the Office of National Insurance.
					(b)National
			 insurance commissioner
						(1)In
			 generalThere is established the position of the National
			 Insurance Commissioner, who shall be the head of the Office.
						(2)AppointmentThe
			 Commissioner shall be appointed by the President, by and with the advice and
			 consent of the Senate, from among individuals who are citizens of the United
			 States, for a term of 5 years, unless removed before the end of such term for
			 cause by the President.
						(3)VacancyA
			 vacancy in the position of the Commissioner shall be filled in the manner
			 established under paragraph (2). The Commissioner appointed to fill the vacancy
			 shall be appointed only for the remainder of the term of the preceding
			 Commissioner.
						(4)Service after
			 termAn individual may serve as the Commissioner after the
			 expiration of the term for which appointed until such time as a successor has
			 been appointed in accordance with paragraph (2).
						(5)Prohibition on
			 financial interestsThe Commissioner may not have a direct or
			 indirect financial interest in any national insurer or national insurance
			 agency, except that the Commissioner may own, directly or indirectly, or may
			 have a direct or indirect beneficial interest in an insurance policy written or
			 sold by a national insurer, national insurance agency, or national insurance
			 producer.
						(6)General
			 oversightThe Commissioner shall be subject to the general
			 oversight of the Secretary of the Treasury, but the Secretary may not intervene
			 in any matter or proceeding before the Commissioner unless otherwise
			 specifically provided by law.
						(7)Executive
			 scheduleSection 5314 of title 5, United States Code, is amended
			 by adding at the end following new item:
							
									National Insurance
				  Commissioner.
								.
						102.Duties and
			 powers of the commissioner
					(a)DutiesThe
			 Commissioner shall—
						(1)oversee the
			 organization, incorporation, operation, regulation, and supervision of national
			 insurers and national insurance agencies and shall issue charters therefore;
			 and
						(2)license, regulate,
			 and supervise national insurance producers.
						(b)Incidental
			 powersThe Commissioner may exercise such incidental powers as
			 may be necessary to fulfill the duties specified in subsection (a).
					(c)Rulemaking
			 powersThe Commissioner may issue such rules, regulations,
			 orders, and interpretations as the Commissioner determines to be necessary to
			 carry out the purposes of this Act. The Secretary of the Treasury may not delay
			 or prevent the issuance of any rule, regulation, order, or interpretation by
			 the Commissioner.
					(d)Litigation
			 powersThe Commissioner may sue and be sued, complain and defend,
			 and otherwise litigate, in the Commissioner’s name and through the
			 Commissioner’s own attorney, in any Federal or State court.
					(e)Enforcement
			 powersThe Commissioner may apply to the United States district
			 court for the jurisdiction in which the main office of a national insurer or
			 national insurance agency is located, or in which an insurer-affiliated party,
			 national insurance producer, or other person is located, for the enforcement of
			 any rule, regulation, order, or interpretation issued pursuant to this
			 Act.
					103.Independence
			 and GAO audit
					(a)Independence of
			 congressional testimony and recommendationsSection 111 of Public
			 Law 93–495 (12 U.S.C. 250) is amended by inserting the National
			 Insurance Commissioner, after the Director of the Office of
			 Thrift Supervision,.
					(b)GAO
			 AuditThe Commissioner shall make available to the Comptroller
			 General of the United States all books and records necessary to audit all of
			 the activities of the Office.
					104.Office
			 personnel matters
					(a)In
			 generalThe Commissioner may employ such persons as are necessary
			 to carry out the provisions of this Act.
					(b)CompensationThe
			 Commissioner shall fix the compensation and number of employees of the Office
			 without regard to chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.
					(c)Additional
			 compensationThe Commissioner may provide additional compensation
			 and benefits to employees of the Office if the same type of compensation or
			 benefits are then being provided by any Federal banking agency or, if not then
			 being provided, could be provided by any such agency under applicable
			 provisions of law or regulation. In setting and adjusting the total amount of
			 compensation and benefits for employees of the Office, the Commissioner shall
			 consult, and seek to maintain comparability with, the Federal banking
			 agencies.
					(d)Acting
			 commissionerThe Commissioner shall designate an employee of the
			 Office to serve as the Acting Commissioner during the absence or disability of
			 the Commissioner.
					(e)Delegation of
			 powers
						(1)Employees and
			 othersUnless otherwise prohibited by this Act, the Commissioner
			 may delegate to any employee, representative, or agent any power of the
			 Commissioner.
						(2)Self-regulatory
			 organizationsUnless otherwise prohibited by this Act, the
			 Commissioner may, by regulation, delegate to any insurance self-regulatory
			 organization any power of the Commissioner.
						105.Division of
			 Consumer Affairs
					(a)EstablishmentThe
			 Commissioner shall establish a Division of Consumer Affairs within the Office,
			 and shall appoint a Director of the Division of Consumer Affairs, who shall
			 report to the Commissioner.
					(b)FunctionThe
			 Director of the Division of Consumer Affairs shall—
						(1)act as a liaison between the Office and
			 consumers of insurance;
						(2)receive questions
			 and complaints from consumer regarding acts or practices of national insurers,
			 national insurance agencies, and national insurance producers; and
						(3)take actions to
			 resolve such questions and complaints.
						(c)State offices;
			 call centerThe Commissioner shall establish an office of the
			 Division of Consumer Affairs in each State and a centralized call center,
			 toll-free telephone number, and Internet address order to receive and act upon
			 questions and complaints from consumers regarding acts or practices of national
			 insurers, national insurance agencies, and national insurance producers.
					(d)ReportsThe
			 Commissioner shall annually submit to the Committee on Financial Services of
			 the House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate a report on the volume of consumer complaints received by
			 the Division of Consumer Affairs and the ability of the Office to address such
			 complaints in a timely manner.
					106.Division of
			 Insurance Fraud
					(a)EstablishmentThe Commissioner shall establish a Division
			 of Insurance Fraud within the Office, and shall appoint a Director of the
			 Division of Insurance Fraud, who shall report to the Commissioner.
					(b)DutiesThe
			 Director of the Division of Insurance Fraud shall carry out investigations of
			 insurance fraud in accordance with section 123.
					107.Office of the
			 Ombudsman
					(a)Office of the
			 ombudsmanThe Commissioner shall establish an Office of the
			 Ombudsman, and appoint an Ombudsman, who shall report to the
			 Commissioner.
					(b)Duty of the
			 ombudsmanThe Ombudsman shall act as a liaison between the Office
			 and any national insurer, national insurance agency, national insurance
			 producer, or insurer-affiliated party adversely affected by the supervisory or
			 regulatory activities of the Office, including the failure of the Office to
			 take a requested action. The Ombudsman shall assure that safeguards exist to
			 encourage complainants to come forward and preserve confidentiality.
					(c)Powers of the
			 OmbudsmanThe Ombudsman—
						(1)with the prior
			 consent of the Commissioner, may stay any appealable decision or action during
			 the resolution of an appealable matter; and
						(2)shall review and
			 report any weakness in policy or procedures to the Commissioner, and make
			 recommendations to the Commissioner regarding changes in such policies or
			 procedures.
						(d)Appealable
			 mattersSubject to such procedures as the Commissioner may
			 establish by regulation, any national insurer, national insurance agency,
			 national insurance producer, or insurer-affiliated party adversely affected by
			 an Office decision or action may seek Ombudsman review of such decision or
			 action, other than—
						(1)the appointment of
			 a receiver or conservator;
						(2)any preliminary
			 examination conclusions communicated to the regulated person before a final
			 examination report is issued;
						(3)any formal
			 enforcement-related action or decision, including the issuance of a
			 cease-and-desist order, assessment of a civil money penalty, or commencement of
			 a formal investigation;
						(4)any formal or
			 informal rulemaking pursuant to subchapter II of chapter 5 of title 5, United
			 States Code;
						(5)any decision or
			 recommended decision following a formal adjudication conducted pursuant to
			 subchapter II of chapter 5 of title 5, United States Code; or
						(6)any request for
			 agency records pursuant to section 552 of title 5, United States Code (commonly
			 referred to as the Freedom of Information Act).
						(e)Decisions of the
			 OmbudsmanThe Ombudsman shall investigate each matter for which
			 review is sought under subsection (d) and, after consideration of all relevant
			 information provided to the Ombudsman by the person seeking such review and the
			 Commissioner, issue a written determination of the appeal. Such determination
			 shall become the final decision of the Office, unless reversed, modified, or
			 stayed by the Commissioner.
					(f)Retaliation
			 prohibitedAn employee of the Office of National Insurance may
			 not take any adverse action against a complainant for appealing any decision or
			 action to the Ombudsman.
					108.Insurance
			 self-regulatory organizations
					(a)Authority of the
			 commissionerThe Commissioner may provide for the registration of
			 one or more insurance self-regulatory organizations, and supervise and regulate
			 any such organization.
					(b)Authority of
			 registered insurance self-regulatory organizationExcept as
			 otherwise provided in this Act, the Commissioner may authorize an insurance
			 self-regulatory organization registered by the Commissioner to carry out the
			 purposes of this Act, and enforce compliance by its members with the provisions
			 of this Act, applicable regulations issued by the Commissioner, and the rules
			 of the organization.
					109.Relationship to
			 State law
					(a)In
			 generalExcept as authorized by this Act or otherwise authorized
			 under Federal law, no national insurer, national insurance agency, or national
			 insurance producer shall be subject to any form of licensing, examination,
			 reporting, regulation, or supervision by a State relating to the insurance
			 operations of such insurer, such agency, or such producer.
					(b)Applicable State
			 lawsNotwithstanding subsection (a), a national insurers,
			 national insurance agencies, and national insurance producers shall be subject
			 to—
						(1)State unclaimed
			 property and escheat laws;
						(2)tax laws of a
			 State, in accordance with sections 321, 322, and 323;
						(3)State law relating
			 to participation in an assigned risk plan, mandatory joint underwriting
			 association, or any other mandatory residual market mechanism designed to make
			 insurance available to those unable to obtain insurance in the voluntary
			 market, except to the extent that such State law—
							(A)relates to
			 participation in any voluntary joint underwriting association or similar
			 arrangement;
							(B)results in rates
			 in effect for an assigned risk plan, mandatory joint underwriting association,
			 or any other mandatory residual market mechanism that fail to cover the
			 expected value of all future costs associated with insurance policies written
			 by such residual market mechanism;
							(C)requires a
			 national insurer to use any particular rate, rating element, price, or form;
			 or
							(D)is inconsistent
			 with any provision of this Act;
							(4)State insurance
			 law that prescribes the compulsory coverage requirements for workers’
			 compensation or motor vehicle insurance, or both, that every insurer must
			 provide if the insurer issues insurance policies in such State, except to the
			 extent that such State law requires a national insurer to use any particular
			 rate, rating element, price, or form;
						(5)State insurance
			 law mandating the participation of insurers in an advisory or statistical
			 organization, except to the extent that such State law requires a national
			 insurer to use any particular rate, rating element, price, or form; and
						(6)State law relating
			 to participation in a workers’ compensation administration mechanism, except to
			 the extent that such State law is inconsistent with any provision of this
			 Act.
						(c)DefinitionsIn
			 this section:
						(1)Advisory or
			 statistical organizationThe term advisory or statistical
			 organization does not include the National Association of Insurance
			 Commissioners.
						(2)Compulsory
			 coverageThe term compulsory coverage does not
			 include any State statutory requirement other than those prescribing the
			 minimum extent of insurance protection afforded by a policy of
			 insurance.
						(3)Mandatory
			 residual marketThe term mandatory residual market
			 means a facility, entity, or plan required by and established pursuant to State
			 law to provide coverage for persons that cannot obtain insurance in the private
			 market.
						BSupervision of
			 national insurers and national insurance agencies
				111.Prudential
			 supervision
					(a)Sense of
			 CongressIt is the sense of Congress that the Commissioner
			 should—
						(1)promote an open
			 and continuous exchange of information between national insurers, national
			 insurance agencies, and national insurance producers and the Office; and
						(2)encourage such
			 insurers, agencies, and producers to self-identify and self-correct actual or
			 potential violations of law, regulation, or any other supervisory requirements
			 that the Commissioner considers necessary before such actions harm
			 policyholders or other consumers.
						(b)RegulationsThe
			 Commissioner shall issue regulations on prudential supervision to—
						(1)require national insurers, national
			 insurance agencies, and national insurance producers to establish and implement
			 internal risk control practices and procedures that are designed to detect and
			 prevent violations of laws, regulations, and any other supervisory requirements
			 that the Commissioner considers necessary;
						(2)require national
			 insurers, national insurance agencies, and national insurance producers to
			 self-report violations of applicable laws, regulations, or such other
			 supervisory requirements and to correct such violations;
						(3)provide that if the Commissioner determines
			 a violation of a law, regulation, or other supervisory requirement upon which
			 an enforcement action may be based is correctable, the Commissioner shall
			 provide warning to a national insurer, national insurance agency, or national
			 insurance producer regarding such violation before taking such action;
						(4)identify the range
			 of enforcement actions the Commissioner may bring in response to a violation of
			 law, regulation, or other supervisory requirement, and provide that, subject to
			 subsection (c), the Commissioner shall pursue a continuum of enforcement
			 actions that begins with the least severe sanction or penalty and gradually
			 escalates to the most severe sanction or penalty;
						(5)identify the
			 factors the Commissioner will consider in determining whether to bring an
			 enforcement action and in determining the type of action to be brought;
			 and
						(6)specify the
			 Commissioner’s practices and procedures related to investigations, and provide
			 that the Commissioner shall—
							(A)notify a national
			 insurer, national insurance agency, or national insurance producer within 10
			 days of completing an investigation; and
							(B)review the status
			 of all open investigations on a semiannual basis and determine if such matter
			 should remain open or be closed.
							112.Examinations
					(a)In
			 generalThe Commissioner may conduct such examinations of a
			 national insurer or national insurance agency as the Commissioner considers
			 necessary.
					(b)Frequency
						(1)National
			 insurersThe Commissioner shall conduct a full-scope, on-site
			 examination of each national insurer not less than once during any 24-month
			 period.
						(2)National
			 insurance agenciesThe Commissioner shall conduct an examination
			 of a national insurance agency in response to a complaint or evidence that such
			 national insurance agency has violated or is about to violate—
							(A)a law, rule, or
			 regulation;
							(B)any condition
			 imposed in writing by the Commissioner in connection with issuing a license for
			 a Federally licensed insurance producer; or
							(C)any written
			 agreement entered into with the Commissioner.
							(c)Access to people
			 and records
						(1)In
			 generalIn the course of examining a national insurer or national
			 insurance agency, the Commissioner, upon request, shall be given prompt and
			 reasonable access to officers, employees, agents, books, records, and documents
			 of such insurer or agency.
						(2)Court
			 orderIf prompt and reasonable access is not given as required
			 under paragraph (1), the Commissioner may apply to the United States district
			 court for the judicial district in which the main office of the national
			 insurer or the national insurance agency is located for an order requiring that
			 such information be promptly provided.
						(3)Subpoena
			 powerIn connection with examination of a national insurer or
			 national insurance agency, the Commissioner may—
							(A)administer oaths
			 and affirmations;
							(B)examine, take, and
			 preserve testimony under oath as to any matter in respect of the affairs or
			 ownership of any such national insurer or national insurance agency;
							(C)issue subpoenas;
			 and
							(D)in order to
			 enforce a subpoena issued under subparagraph (C), apply to the United States
			 district court for the judicial district—
								(i)in
			 which the main office of the national insurer or national insurance agency is
			 located; or
								(ii)in
			 which the witness resides or carries on business.
								113.ReportsEach national insurer and national insurance
			 agency shall submit to the Commissioner such reports, containing such
			 information and in such form, as the Commissioner may prescribe by
			 regulation.
				114.Annual
			 assessments and other fees
					(a)In
			 generalThe Commissioner may impose on national insurers,
			 national insurance agencies, and national insurance producers an annual
			 assessment and such other fees, including examination fees, as the Commissioner
			 determines to be necessary and appropriate to fund the expenses of the Office,
			 and to repay and loan to the Office provided under section 115.
					(b)RegulationsThe
			 Commissioner shall, by regulation, establish a schedule for the annual
			 assessment and other fees authorized in this section.
					(c)Treatment of
			 assessments and fees
						(1)DepositsThe
			 Commissioner may deposit assessments and fees collected under this section into
			 any regular Government depository or any State or national bank.
						(2)Government funds
			 and apportionmentNotwithstanding any other provision of law,
			 assessments and fees imposed under this section shall not be considered
			 government or public funds or appropriated money, and shall not be subject to
			 apportionment for purposes of chapter 15 of title 31, United States Code, or
			 under any other authority.
						(d)Working capital
			 fundThe Commissioner may impose assessments and fees in excess
			 of actual expenses for any given year, to maintain an appropriate working
			 capital fund, provided that the Commissioner remits to the payers of such
			 assessments and fees any funds collected in excess of what the Commissioner
			 determines to be necessary to maintain such working capital fund.
					(e)Use of
			 fundsThe Commissioner may use the fees and assessments collected
			 pursuant to this section to pay all operating costs of the Office, including
			 the salary and administrative expenses of the Office.
					115.Appropriations
			 during start-up periodThe
			 Commissioner may borrow from the Secretary of the Treasury such funds as the
			 Commissioner determines to be necessary and appropriate to organize and begin
			 operations of the Office. Any such loan shall be repaid, in full (with interest
			 at a rate set by the Secretary of the Treasury), from assessments imposed under
			 the terms of section 114 not later than the date that is 30 years after the
			 date of the enactment of this Act, with individual payments on any loan to be
			 made in such amounts and at such times as the Commissioner determines to be
			 appropriate.
				116.Disclosure of
			 information
					(a)Regulations
			 requiredThe Commissioner shall issue regulations for the
			 disclosure of reports, applications, filings, correspondence, records, and
			 other information prepared by, reported to, obtained by, or submitted to the
			 Commissioner.
					(b)Supervisory
			 privilegeThe regulations issued pursuant to subsection (a) shall
			 prohibit the disclosure of confidential supervisory information, as such
			 information is defined by the Commissioner in such regulation.
					(c)Other
			 privilegesThe submission by any person of any information to the
			 Commissioner for any purpose in the course of any supervisory or regulatory
			 process of the Commissioner shall not be construed as waiving, destroying, or
			 otherwise affecting any privilege that such person may claim with respect to
			 such information under Federal or State law as to any person or entity other
			 than the Commissioner.
					117.Anti-money
			 laundering compliance
					(a)Regulation
			 requiredThe Commissioner shall, by regulation, require national
			 insurers and national insurance agencies to establish and maintain procedures
			 reasonably designed to assure and monitor compliance with the recordkeeping and
			 reporting requirements of subchapter II of chapter 53 of title 31, United
			 States Code, and implementing regulations issued by the Department of the
			 Treasury, to the extent that those requirements apply to a national insurer or
			 national insurance agency.
					(b)Minimum
			 proceduresThe regulations issued under subsection (a) shall
			 require—
						(1)the establishment
			 of internal controls to monitor compliance with applicable requirements;
						(2)testing for
			 compliance;
						(3)training of
			 personnel; and
						(4)the designation of
			 an individual or individuals responsible for coordinating and monitoring
			 compliance.
						CEnforcement powers
			 of Commissioner
				121.Revocation or
			 suspension of charter or license
					(a)Charter
			 revocationThe Commissioner may order the revocation of the
			 charter of a national insurer or national insurance agency if the Commissioner
			 determines that such insurer or agency—
						(1)is engaged or has
			 engaged in conduct that is hazardous to the insurer or agency and an undue risk
			 of loss to the policyholders of such insurer;
						(2)is in a financial
			 or other condition that is not consistent with the continuation of existing
			 operations; or
						(3)is violating or
			 has violated any—
							(A)applicable law or
			 regulation;
							(B)order or condition
			 imposed in writing by the Commissioner in connection with the approval of an
			 application, filing, statement, notice, or other request by the insurer or
			 agency; or
							(C)written agreement
			 entered into between the insurer or agency and the Commissioner.
							(b)License
			 revocationThe Commissioner may order the revocation of the
			 license of a national insurance producer if the Commissioner determines that
			 such producer—
						(1)is violating or
			 has violated any applicable law, regulation, order, condition imposed in
			 writing by the Commissioner in connection with the approval of an application,
			 filing, statement, notice or other request by the producer, or written
			 agreement entered into between the producer and the Commissioner;
						(2)provided
			 incorrect, misleading, incomplete, or materially untrue information in an
			 application for a license;
						(3)used fraudulent,
			 coercive, or dishonest practices; or
						(4)demonstrated
			 incompetence, untrustworthiness, or financial irresponsibility as an insurance
			 producer.
						(c)Suspension
			 orderIf the Commissioner, in the course of a charter or license
			 revocation proceeding under this section, finds that a national insurer,
			 national insurance agency, or national insurance producer poses an undue risk
			 of loss to the policyholders of a national insurer as a whole, the Commissioner
			 may order the suspension of the charter or license of such insurer, agency or
			 producer, as applicable.
					(d)NoticeIf
			 the Commissioner orders the revocation of a charter or a license under
			 subsection (a) or (b), the Commissioner shall provide the national insurer,
			 national insurance agency, or national insurance producer that is the subject
			 of such revocation notice of such revocation. Such notice shall include—
						(1)a
			 statement of the reasons for such revocation, including any determination by
			 the Commissioner under subsection (a) or (b); and
						(2)a
			 date and place for a hearing before the Commissioner with respect to such
			 revocation.
						(e)Hearing;
			 terminationIf, on the basis of the evidence presented at a
			 hearing before the Commissioner (or any person designated by the Commissioner
			 for such purpose), in which all issues shall be determined on the record
			 pursuant to section 554 of title 5, United States Code, and the written
			 findings of the Commissioner (or such person) with respect to such evidence
			 (which shall be conclusive), the Commissioner finds an undue risk of loss to
			 the policyholders of a national insurer as a whole or a violation specified in
			 the notice given under subsection (d) has been established, the Commissioner
			 may issue an order terminating the charter or license of the national insurer,
			 national insurance agency, or national insurance producer effective as of a
			 date subsequent to that finding.
					(f)Judicial
			 review
						(1)In
			 generalAny hearing provided for in this section (other than the
			 hearing provided for in subsection (e)) shall be held in the Federal judicial
			 district or in the territory in which the home office of the national insurer,
			 national insurance agency, or national insurance producer is located unless the
			 party afforded the hearing consents to another place, and shall be conducted in
			 accordance with the provisions of chapter 5 of title 5 of the United States
			 Code. After such hearing, and within 90 days after the Commissioner has
			 notified the parties that the case has been submitted to it for final decision,
			 it shall render its decision (which shall include findings of fact upon which
			 its decision is predicated) and shall issue and serve upon each party to the
			 proceeding an order consistent with the provisions of this section. Judicial
			 review of any such order shall be exclusively as provided in this
			 subsection.
						(2)AppealAny
			 party to a proceeding under paragraph (1) may obtain a review of any order
			 issued pursuant to paragraph (1) (other than an order issued with the consent
			 of the national insurer, national insurance agency, or national insurance
			 producer concerned) by the filing in the court of appeals of the United States
			 for the circuit in which the home office of the national insurer, national
			 insurance agency, or national insurance producer is located, or in the United
			 States Court of Appeals for the District of Columbia Circuit, within 30 days
			 after the date of service of such order, a written petition for the order to be
			 modified, terminated, or set aside. The party filing such a petition shall
			 transmit to the Commissioner a copy of the petition and the Commissioner shall
			 file in the court the record in the proceeding, as provided in section 2112 of
			 title 28 of the United States Code. Review of such proceedings shall be had as
			 provided in chapter 7 of title 5 of the United States Code. The judgment and
			 decree of the court shall be final, except that the same shall be subject to
			 review by the Supreme Court upon certiorari, as provided in section 1254 of
			 title 28 of the United States Code.
						122.Other
			 enforcement powers
					(a)In
			 generalThe Commissioner may issue cease and desist orders,
			 prohibition, suspension, removal orders, and impose civil money penalties upon
			 a national insurer, national insurance agency, national insurance producer, and
			 any insurer-affiliated party on the same grounds and the same terms and
			 conditions applicable to the issuance of such orders by a Federal banking
			 agency under section 8 of the Federal Deposit Insurance Act, as if a national
			 insurer, national insurance agency, or national insurance producer was an
			 insured depository institution, an insurer-affiliated party was an
			 institution-affiliated party, the Commissioner was a Federal banking agency,
			 and a policyholder was a depositor.
					(b)Holding
			 companies and other subsidiariesThis section shall apply to a
			 national insurance holding company and to any subsidiary of a national
			 insurance holding company in the same manner as such section applies to a
			 national insurer.
					123.Insurance
			 fraud
					(a)InvestigationsDirector
			 of the Division of Insurance Fraud may investigate suspected fraudulent
			 insurance acts by national insurers, national insurance agencies, national
			 insurance producers, and other persons.
					(b)Penalty
						(1)In
			 generalExcept as provided in paragraphs (2) and (3), whoever
			 commits a fraudulent insurance act or whoever knowingly and intentionally
			 interferes with the investigations of a suspected fraudulent insurance act
			 shall be subject to a fine of not more than $500,000, imprisonment for not more
			 than 5 years or both.
						(2)National
			 insurers, agencies, insurance producersIf the person committing
			 an offense referred to in paragraph (1) is a national insurer, national
			 insurance agency, national insurance producer, or insurer-affiliated party,
			 such person shall be subject to a fine of not more than $1,000,000 per
			 violation per day, or imprisonment for not more than 10 years, or both.
						(3)Low
			 amountsIf the person committing an offense referred to in
			 paragraph (1) is not a national insurer, national insurance agency, national
			 insurance producer, or insurer-affiliated party and the offense is a fraudulent
			 insurance act involving an amount or value not exceeding $5,000, such person
			 shall be subject to a fine of not more than $100,000, imprisonment for not more
			 than one year, or both.
						(4)Additional
			 penaltiesThe penalties under this subsection shall be in
			 addition to any other penalties imposed under this Act.
						(5)Restitution
			 requiredAny person convicted of an offense referred to in
			 paragraph (1) shall make monetary restitution for any financial loss or damage
			 sustained by any other person as a result of such offense. Such restitution
			 shall be the exclusive monetary remedy available to the victim at law or in
			 equity after entry of judgment.
						(c)Immunity from
			 liability
						(1)In
			 generalExcept as provided under paragraph (2), any person who
			 shares, furnishes, discloses, receives, collects, or uses information
			 concerning a suspected, anticipated, or completed fraudulent insurance act
			 shall not be liable to any person under any provision of law of the United
			 States or of any State or political subdivision of any State, or under any
			 contract or other legally enforceable agreement, for such act, if the
			 information is provided to or received from—
							(A)the Commissioner
			 or any employee, agent, or representative of the Commissioner;
							(B)a Federal, State,
			 or local enforcement or regulatory official or an employee, agent, or
			 representative of such official;
							(C)a self-regulatory
			 organization or an employee, agent, or representative of such
			 organization;
							(D)a person involved
			 in the investigation (including cooperation or participation in an
			 investigation), prevention, and detection of fraudulent insurance acts or an
			 employee, agent, or representative of such person; or
							(E)the NAIC or an
			 employee, agent, or representative of the NAIC.
							(2)Malice
							(A)In
			 generalParagraph (1) shall not apply with respect to false
			 statements made with actual malice by a person to a person referred to in
			 subparagraphs (A) through (E) of paragraph (1).
							(B)Contents of
			 complaintIn an action brought against a person for filing a
			 report or furnishing other information concerning a fraudulent insurance act,
			 the party bringing the action shall plead specifically any allegation that
			 paragraph (1) does not apply because the person filed the report or furnished
			 the information with actual malice.
							(d)Fraudulent
			 insurance act definedIn this section, the term fraudulent
			 insurance act means an act or omission committed by a person who,
			 knowingly and with intent to defraud, and for the purpose of depriving another
			 of property or for pecuniary gain, commits, participates in, or aids, abets, or
			 conspires to commit or solicits another person to commit, or permits its
			 employees or its agents to commit, one or more of the following:
						(1)Presenting,
			 causing to be presented, or preparing with knowledge or belief that it will be
			 presented to or by a national insurer, national insurance agency, State
			 insurer, State insurance agency, or insurance producer acting with respect to a
			 policy of insurance written by a national insurer or State insurer, false
			 information as part of, in support of, or concerning a fact material to one or
			 more of the following:
							(A)An application for
			 a new or renewal of an insurance policy or reinsurance contract.
							(B)The rating of a
			 national insurer or State insurer that writes an insurance policy or enters
			 into a reinsurance contract.
							(C)A claim for
			 payment or benefit pursuant to an insurance policy or reinsurance
			 contract.
							(D)Premiums paid on
			 an insurance policy or reinsurance contract.
							(E)Payments made in
			 accordance with the terms of an insurance policy or reinsurance
			 contract.
							(F)A document filed
			 with the Commissioner.
							(G)The financial
			 condition of a national insurer or State insurer.
							(H)The formation,
			 acquisition, merger, consolidation, or dissolution of a national insurer or
			 national insurance agency.
							(I)The issuance of
			 evidence of insurance.
							(J)The reinstatement
			 of an insurance policy.
							(2)Solicitation or
			 acceptance of new or renewal insurance risks on behalf of a national insurer,
			 national insurance agency, State insurer, State insurance agency, or insurance
			 producer, or other persons engaged in the business of insurance by a person who
			 knows or should know that the national insurer or State insurer is insolvent at
			 the time of the transaction.
						(3)Removal,
			 concealment, alteration, or destruction of the records of a national insurer,
			 national insurance agency, State insurer, State insurance agency, or insurance
			 producer.
						(4)Transaction of the
			 business of insurance in violation of laws requiring a charter or license under
			 this Act.
						(5)Attempting to
			 commit, aiding or abetting in the commission of, or conspiracy to commit the
			 acts or omissions specified in this subsection.
						124.Foreign
			 investigations
					(a)Requesting
			 assistance from foreign governmentsIn conducting any
			 investigation, examination, or enforcement action under this subtitle, the
			 Commissioner may request the assistance of any foreign government.
					(b)Providing
			 assistance to foreign governmentsThe Commissioner may assist any
			 foreign government that is conducting an investigation to determine whether any
			 person has violated, is violating, or is about to violate any law or regulation
			 relating to insurance matters or currency transactions administered or enforced
			 by such foreign government.
					125.Prompt
			 corrective action
					(a)Rulemaking
						(1)In
			 generalNot later than the expiration of the 6-month period
			 beginning upon the date of submission of the report under subsection (b)(3) to
			 the Commissioner, the Commissioner shall promulgate such regulations,
			 applicable to national insurers, as the Commissioner determines appropriate and
			 consistent with the recommendation in that report to ensure that prompt
			 corrective action is taken to resolve any hazardous financial condition of a
			 national insurer.
						(2)Required
			 contentRules required by this subsection shall include such
			 capital measures and categories, capital standards, supervisory criteria,
			 restrictions on permissible actions of such insurers, requirements for such
			 insurers, procedures, provisions regarding conservatorship and receivership of
			 such insurers, and other provisions as the Commissioner considers are
			 appropriate and consistent with any recommendations in the report and the
			 standards established pursuant to section 312 of this Act.
						(b)GAO study and
			 report
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to identify an appropriate structure of procedures and
			 requirements for taking prompt corrective actions with respect to national
			 insurers, to ensure that any hazardous financial condition of such a national
			 insurer is resolved effectively and efficiently, with the fewest possible
			 losses.
						(2)RequirementsIn
			 conducting the study required by this subsection, the Comptroller General shall
			 analyze and evaluate various proposals, structures, methods, and systems for
			 taking prompt corrective actions with respect to various financial entities and
			 institutions, including—
							(A)the prompt
			 corrective action requirements under section 38 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1831o) with respect to insured depository
			 institutions; and
							(B)the Model
			 Regulation to Define Standards and Commissioner’s Authority for Companies
			 Deemed to be in Hazardous Financial Condition of the NAIC.
							(3)Report
							(A)In
			 generalNot later than the expiration of the 6-month period
			 beginning on the date of enactment of this Act, the Comptroller General shall
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, the Committee on Financial Services of the House of Representatives,
			 and the Commissioner, regarding the study required under this
			 subsection.
							(B)ContentsThe
			 report required under this paragraph shall describe the study and the results
			 of the evaluations conducted under the study, and shall include a specific
			 recommendation to the Commissioner for establishment of an appropriate
			 structure of procedures and requirements for taking prompt corrective actions
			 with respect to national insurers, to ensure that any hazardous financial
			 condition of a national insurer is resolved effectively and efficiently with
			 the fewest possible losses.
							IISystemic risk
			 regulation, coordinating council for financial regulators, international
			 agreements
			201.Systemic risk
			 regulation
				(a)Delegation of
			 authorityNot later than 90 days after the date of enactment of
			 this Act, the President shall designate a systemic risk regulator for covered
			 institutions. In making this designation the President shall consult with the
			 Chairman of the Senate Committee on Banking, Housing and Urban Affairs, and the
			 House Committee on Financial Services, and shall designate a Federal agency,
			 other than the Office of National Insurance, that has experience in financial
			 regulation and supervision as the systemic risk regulator for covered
			 institutions.
				(b)Powers of
			 systemic risk regulatorNotwithstanding any other provision of
			 law, the agency designated pursuant to subsection (a) may—
					(1)request
			 information on the activities and operations of a covered institution, or any
			 affiliate of a covered institution, from such institution or such affiliate,
			 and from the Office or a State insurance authority responsible for supervising
			 such covered institution, as applicable;
					(2)participate with
			 the Office or a State insurance authority, as applicable, in an examination of
			 a covered institution and any affiliate of such covered institution;
					(3)if such agency
			 determines that the activities of a covered institution, any affiliate of a
			 covered institution, any category of covered institutions, or any product or
			 service offered by a covered institution is having, or would have, serious
			 adverse effects on economic conditions or financial stability, recommend
			 corrective action to the Commissioner or a State insurance authority, including
			 recommendations to—
						(A)restrict or
			 prohibit the covered institution, any affiliate of the covered institution, or
			 any category of covered institutions from engaging in such activity or practice
			 or offering such product or service; or
						(B)take any other
			 action that the agency deems appropriate to mitigate or avoid the adverse
			 effects of such activity, practice, product or service;
						(4)issue a rule or
			 order to address the activities that are the subject of a recommendation made
			 pursuant to paragraph (3), if—
						(A)the Commissioner
			 or State insurance authority fail to implement corrective actions within a
			 reasonable period of time, as determined by such agency; and
						(B)the Coordinating
			 Council for Financial Regulators established in section 202 determines, by a
			 two-thirds vote of its membership, that such corrective action is necessary to
			 mitigate or avoid an impending serious adverse effect on economic conditions or
			 financial stability in the United States; and
						(5)in consultation
			 with the Commissioner—
						(A)determine if a
			 covered institution is systemically important; and
						(B)if such covered
			 institution is determined to be systemically important, determine if such
			 covered institution should be required to be chartered under title III of this
			 Act.
						(c)Access to
			 information and confidentiality
					(1)Court
			 orderIf the agency designated pursuant to subsection (a) is not
			 given prompt and reasonable access to officers, employees, agents, books,
			 records and documents of a covered institution, or any affiliate of a covered
			 institution, such agency may apply to the United States district court for the
			 judicial district in which the main office of the covered institution is
			 located for an order requiring that such access be promptly provided.
					(2)ConfidentialityInformation
			 provided or obtained under the terms of paragraph (2) or (3) of subsection (b)
			 shall be treated as confidential supervisory information and exempt from the
			 requirements of section 552 of title 5, United States Code.
					(d)Judicial
			 reviewAny covered institution or affiliate of a covered
			 institution that is the subject of an order issued pursuant to this section may
			 obtain review of such order in the United States Court of Appeals within any
			 circuit where such institution or such affiliate has its principal place of
			 business, or in the Court of Appeals in the District of Columbia, by filing in
			 the court, within 30 days of after issuance of such order, a petition praying
			 that the order be set aside. Such covered institution or affiliate shall
			 transmit to the agency designated pursuant to subsection (a) a copy of such
			 petition and the agency shall file in the court the record made before the
			 agency, as provided in section 2112 of title 28, United States Code. Upon the
			 filing of such petition, the court shall have jurisdiction to affirm, set
			 aside, or modify the order and to require the agency to take such action with
			 regard to the matter under review as the court deems proper. The findings of
			 the agency as to the facts, if supported by substantial evidence, shall be
			 conclusive.
				(e)CostsThe
			 agency designated pursuant to subsection (a) shall recover all direct and
			 indirect costs associated with the exercise of its authority under this section
			 through the imposition of an assessment on each covered institution that is
			 equal to the product of—
					(1)an assessment rate
			 established by the agency, by regulation; and
					(2)the amount of the
			 covered institution’s average total assets during the preceding year.
					(f)Report to
			 Congress and GAO review
					(1)Report to
			 congressThe agency designated pursuant to subsection (a) shall
			 provide a written report to Congress of any action or determination made under
			 paragraph (3), (4), or (5) of subsection (b), and an explanation of the basis
			 for such determination.
					(2)GAO
			 reviewThe Comptroller General of the United States shall review
			 and report to Congress on any determination under paragraph (3), (4), or (5) of
			 subsection (b), including the basis for the determination and the purpose for
			 which any action was taken.
					(g)Covered
			 institution definedIn this section, the term covered
			 institution means a national insurer and any insurance company organized
			 and supervised under State law.
				202.Coordinating
			 council for financial regulators
				(a)Establishment
			 and purposeThere is established the Coordinating National
			 Council for Financial Regulators (in this section referred to as the
			 Council) to serve as a forum for financial regulators to
			 collectively identify and consider issues related to the regulation and
			 supervision of financial services firms, including the stability and integrity
			 of financial markets, investor and consumer protection, the efficiency and
			 effectiveness of regulation and supervision, and other matters of mutual
			 concern.
				(b)Functions of the
			 council
					(1)DutiesThe
			 Council shall—
						(A)monitor and
			 measure the health and competitiveness of the financial services industry in
			 the United States, including its component segments;
						(B)develop early
			 warning systems to detect potential points of weakness or strains in financial
			 markets;
						(C)recommend
			 coordinated actions for national and State financial regulators and financial
			 services firms, especially in times of market stress or financial
			 crisis;
						(D)develop model
			 supervisory policies for national and State financial regulators; and
						(E)as necessary, make
			 determinations referred to in section 201(b)(4)(B).
						(2)LimitationExcept
			 as provided in paragraph (1)(E), the Council shall not have any independent
			 supervisory or regulatory authority.
					(c)CompositionThe
			 Council shall be composed of—
					(1)the Secretary of
			 the Treasury, who shall serve as the chair of the Council;
					(2)the Chairman of
			 the Board of Governors of the Federal Reserve System;
					(3)the Chairman of
			 the Securities and Exchange Commission;
					(4)the Chairman of
			 the Commodities Futures Trading Commission;
					(5)the Comptroller of
			 the Currency;
					(6)the Director of
			 the Office of Thrift Supervision;
					(7)the Chairman of
			 the Federal Deposit Insurance Corporation;
					(8)the Commissioner
			 of National Insurance;
					(9)an individual
			 appointed by the President, by and with the advice and consent of the Senate,
			 who is knowledgeable in State regulation of depository institutions and other
			 State licensed lenders;
					(10)an individual
			 appointed by the President, by and with the advice and consent of the Senate,
			 who is knowledgeable in State regulation of the business of insurance;
			 and
					(11)an individual
			 appointed by the President, by and with the advice and consent of the Senate,
			 who is knowledgeable in State regulation of securities activities.
					(d)Conditions
			 applicable to appointed members of the council
					(1)ConsultationIn
			 making the appointments under paragraphs (9), (10), and (11) of subsection (c),
			 the President shall consult with the Conference of State Bank Supervisors, the
			 National Association of Insurance Commissioners, and the North American
			 Securities Administrators Association, or any successor organizations formed to
			 represent the interests of State banking, insurance, and securities
			 regulators.
					(2)Term and
			 vacancyMembers appointed under paragraphs (9), (10), and (11) of
			 subsection (c) shall serve for a term of 5 years. A vacancy in the Council of a
			 member appointed under one of such paragraphs shall be filled in the same
			 manner in which the original appointment was made. The member appointed to fill
			 the vacancy shall be appointed only for the remainder of the term of the
			 preceding member.
					(3)Travel
			 expensesMembers appointed
			 under paragraphs (9), (10), and (11) of subsection (c) shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
					(4)Prohibition on
			 financial interestsA member
			 appointed under paragraph (9), (10), or (11) of subsection (c) may not have a
			 direct financial interest in any financial services firm.
					(e)MeetingsThe
			 Council shall meet at least every 90 days upon the call of the Chair. Each
			 member of the Council (other than the members appointed under paragraphs (9),
			 (10), and (11) of subsection (c)) may designate a senior policymaking official
			 to represent such member at a meeting of the Council, as necessary and
			 appropriate.
				(f)ConsultationThe
			 Council shall consult, as appropriate, with major market participants, the
			 various exchanges, clearinghouses, self-regulatory bodies, trade associations
			 and others, and may seek private sector solutions to issues whenever
			 possible.
				(g)Information
			 sharingThe members of the Council shall, to the extent permitted
			 by law, share information as may be necessary to fulfill the functions of the
			 Council.
				(h)Annual
			 reportThe Council shall submit an annual report to the
			 President, Congress, and the governors and legislatures of each State on its
			 activities.
				(i)Administrative
			 supportThe Secretary of the Treasury shall provide the Council
			 with such administrative support services as may be necessary for the
			 performance of its functions.
				(j)AuthorizationThere
			 is authorized to be appropriated such funds as may be necessary to carry out
			 this section.
				203.International
			 agreements
				(a)In
			 generalThe Commissioner may engage in international efforts to
			 secure bilateral and multilateral agreements with foreign insurance regulators
			 and regional and global regulatory organizations in order to—
					(1)promote the
			 stability and integrity of insurance markets;
					(2)encourage open and
			 fair competition in such markets; and
					(3)improve the
			 quality and uniformity of insurance supervision and regulation internationally
			 and provide the regulation of cross-border provisions of insurance and
			 reinsurance services.
					(b)Technical
			 assistanceThe Commissioner may provide technical assistance to,
			 and cooperation with, foreign insurance regulators and regional and global
			 regulatory organizations, including the development and implementation of
			 international regulatory standards for insurance, and the development and
			 implementation of bilateral and multilateral mutual recognition agreements on
			 the licensing of insurers and insurance producers.
				(c)ConsultationIn
			 exercising the authority granted under this section, the Commissioner shall
			 consult and cooperate with the Executive Office of the President and the United
			 States Trade Representative.
				IIINational
			 insurance companies and national insurance agencies
			AOrganization,
			 Chartering, and Powers
				301.Organization
			 and chartering
					(a)Charters
						(1)In
			 generalThe Commissioner shall, under such regulations as the
			 Commissioner prescribes, issue charters to and provide for the organization
			 of—
							(A)national insurers
			 in stock, mutual, reciprocal, or fraternal form; and
							(B)national agencies
			 as corporations, partnerships, limited liability companies, or in other forms
			 recognized under State law.
							(2)National
			 insurersA charter for a national insurer issued under paragraph
			 (1) may limit such national insurer to a specified line of insurance and shall
			 only be issued for property and casualty insurance, life insurance, or the
			 reinsurance of property and casualty insurance and life insurance. A national
			 insurer may only provide insurance for the lines of insurance for which such
			 insurer has been issued a charter under such paragraph.
						(3)National
			 agenciesA charter may be
			 issued under paragraph (1) to a national insurance agency that sells, solicits,
			 or negotiates property and casualty insurance, life insurance, or the
			 reinsurance of property and casualty insurance and life insurance. A national
			 insurance agency may sell, solicit, or negotiate lines of insurance other than
			 those for which such national insurance agency has been issued a charter under
			 paragraph (1) in accordance with applicable State laws.
						(b)Chartering
			 criteriaIn determining whether to issue a charter for a national
			 insurer or national insurance agency, the Commissioner shall consider the
			 character and competency of the parties seeking the charter, and the financial
			 resources and future prospects of the proposed national insurer or proposed
			 national insurance agency.
					(c)Licensing of
			 non-United States insurers
						(1)In
			 generalA non-United States insurer may transact insurance in the
			 United States through a United States branch by chartering the United States
			 branch to do business as a national insurer under this Act, under such
			 regulations as the Commissioner may prescribe.
						(2)Chartering
			 criteriaIn carrying out
			 subsection (b) with respect to a non-United States insurer, the Commissioner
			 may take into account the nature of the insurance or reinsurance business that
			 the non-United States insurer proposes to conduct through a United States
			 branch and may give appropriate recognition to the capital and other assets
			 maintained by the non-United States insurer in a jurisdiction other than the
			 United States.
						(3)Other applicable
			 lawsNothing in this section shall be construed to prohibit a
			 non-United States insurer from doing business as an insurer without a charter
			 under this Act on any basis permitted under applicable State laws or an
			 international agreement.
						(4)Nondiscrimination
							(A)In
			 generalExcept as provided in this section, the Commissioner may
			 not impose any condition for the issuance of a charter under this section to a
			 national insurer solely because the national insurer is—
								(i)a
			 subsidiary of a non-United States person;
								(ii)partially owned
			 by a non-United States person; or
								(iii)a
			 United States branch of a non-United States insurer.
								(B)ExceptionNotwithstanding subparagraph (A), the
			 Commissioner may impose conditions for the issuance of a charter under this
			 section that are different from those imposed on other national insurers
			 if—
								(i)the conditions attached are contained in
			 the charter under which the national insurer chooses to operate; and
								(ii)the Commissioner makes a written finding
			 that the conditions are related to the protection of policyholders and are the
			 minimum conditions necessary to achieve the purposes of this Act.
								(d)No delegation
			 permittedThe Commissioner may not delegate the authorities of
			 the Commissioner under this section to any insurance self-regulatory
			 organization.
					302.Corporate
			 governance
					(a)Main
			 officeA national insurer or national insurance agency may
			 designate any office at which it conducts insurance operations as its main
			 office, and for purposes of jurisdiction, a national insurer or national
			 insurance agency shall be deemed a citizen of the State in which its main
			 office is located and of the State in which it has its principal place of
			 business.
					(b)Applicable
			 lawA national insurer or national insurance agency may elect to
			 follow the corporate governance procedures of the law of the State in which the
			 main office of the such insurer or agency is located, the law of the State in
			 which a company that controls the insurer or agency is incorporated, title 8 of
			 the Delaware Code (Delaware General Corporation Law), r the Model Business
			 Corporation Act of the American Bar Association. A national insurer or national
			 insurance agency shall designate in its bylaws the body of law selected.
					(c)Independent
			 audit committee for national insurers
						(1)In
			 generalEach national insurer and national insurance agency shall
			 establish an audit committee of the board of directors of such insurer or such
			 agency, which shall be composed entirely of outside directors who are
			 independent of management of such insurer or such agency.
						(2)SatisfactionThe
			 requirement described in paragraph (1) shall be satisfied if a company that
			 controls a national insurer or national insurance agency has established an
			 audit committee of its board of directors entirely composed of outside
			 directors who are independent of management of such controlling person, and
			 such committee reviews the financial statements of the national insurer or
			 national insurance agency.
						(d)Participating
			 policy procedures
						(1)In
			 generalA national insurer in mutual form shall elect to either
			 adhere to participating policy procedures of the relevant law of the State in
			 which its main office is located, or adhere to the participating policy
			 procedures established by the Commissioner under paragraph (2).
						(2)RegulationsThe
			 Commissioner shall, by regulation, establish participating policy procedures,
			 as the Commissioner determines to be appropriate to carry out paragraph
			 (1).
						(e)Consumer
			 liaison
						(1)In
			 generalEach national insurer and national insurance agency shall
			 appoint a liaison to serve consumers and address complaints or disputes.
						(2)ProceduresEach
			 national insurer and national insurance agency shall establish policies and
			 procedures designed to reasonably ensure fair and expeditious handling of
			 consumer complaints and disputes.
						(3)RegulationsThe
			 Commissioner shall issue regulations governing the standards for the liaison
			 referred to in paragraph (1).
						303.Charter
			 conversions
					(a)Conversion from
			 State to national charter
						(1)In
			 generalNotwithstanding any other provision of law, the
			 Commissioner may, pursuant to regulations issued by the Commissioner, allow a
			 State insurer to convert to a national insurer and a State insurance agency to
			 convert to a national insurance agency.
						(2)Effect of
			 conversionA State insurer or State insurance agency that
			 converts under this section shall, by operation of law and without further
			 action, hold and be subject to all rights, privileges, liabilities, property
			 interests, and other interests and obligations that the State insurer or State
			 insurance agency held, or was subject to, immediately before the
			 conversion.
						(3)Special
			 authorityThe Commissioner may, subject to such conditions as the
			 Commissioner may prescribe by regulation, permit a national insurer or national
			 insurance agency resulting from the conversion of a State insurer or State
			 insurance agency, as applicable, to retain, hold, or exercise assets,
			 liabilities, powers, and authorities that do not conform to the legal
			 requirements otherwise applicable to national insurers or national insurance
			 agencies to the extent the Commissioner determines is appropriate.
						(b)Conversion from
			 national to State charter
						(1)In
			 generalA national insurer may convert to a State insurer and a
			 national insurance agency may convert to a State insurance agency in accordance
			 with applicable State law if—
							(A)such national
			 insurer or such national insurance agency notifies the Commissioner of the
			 intention to convert in accordance with such procedures as the Commissioner may
			 prescribe by regulation; and
							(B)after conducting a
			 review of such national insurer or such national insurance agency, the
			 Commissioner approves the conversion.
							(2)Savings
			 provisionNothing in this section or in the conversion of a
			 national insurer to a State insurer or a national insurance agency to a State
			 insurance Agency shall operate to abrogate any rights, privileges, liabilities,
			 property interests, or other interests or obligations that a national insurer
			 or national insurance agency held or was subject to immediately before the
			 conversion.
						(c)No delegation
			 permittedThe Commissioner may not delegate any authority under
			 this section to any insurance self-regulatory organization.
					304.Powers
					(a)In
			 general
						(1)National
			 insurerA national insurer may, pursuant to such regulations as
			 the Commissioner prescribes—
							(A)engage in the
			 sale, solicitation, negotiation, and underwriting of property and casualty
			 insurance (other than title insurance), life insurance, and reinsurance;
							(B)establish and
			 maintain one or more separate accounts and allocate amounts to such accounts,
			 and establish and maintain one or more protected cells in connection with an
			 insurance securitization and attribute to such cells insurance and reinsurance
			 obligations with respect to its general account, obligations relating to the
			 insurance securitization, and assets to fund such obligations;
							(C)hold and
			 accumulate funds pursuant to funding agreements;
							(D)provide investment
			 advice and investment management services; and
							(E)engage in all
			 other insurance operations and exercise all such incidental powers as shall be
			 necessary to carry on insurance operations.
							(2)National
			 insurance agencyA national insurance agency may, pursuant to
			 such regulations and the Commissioner prescribes—
							(A)engage in the
			 sale, solicitation, and negotiation of policies of insurance issued by any
			 national insurer or State insurer, and the sale, solicitation and negotiation
			 of surplus lines of insurance and nonadmitted insurance for a nonadmitted
			 insurer; and
							(B)exercise all such
			 incidental powers as shall be necessary to carry out such activities, including
			 claims adjustment and settlement, risk management, employee benefits advice,
			 retirement planning, and any other insurance-related consulting
			 activities.
							(b)Other
			 powersA national insurer or national insurance agency may,
			 subject to such regulations as the Commissioner prescribes—
						(1)adopt and use a
			 corporate seal, or a facsimile of it;
						(2)have perpetual
			 succession until such time as it is liquidated, dissolved, merged, or otherwise
			 wound up in accordance with applicable law;
						(3)adopt, amend, and
			 repeal by-laws;
						(4)sue or be sued,
			 complain and defend, and otherwise litigate in any court and participate, as a
			 party or otherwise, in any judicial, administrative, arbitral, or other
			 proceeding, in its corporate name;
						(5)make contracts and
			 guarantees, incur liabilities, borrow money, issue notes, bonds, and other
			 obligations (which may be convertible into or include the option to purchase
			 other securities of the national insurer or national insurance agency), and
			 secure any of its obligations by mortgage or pledge of any of its property,
			 franchises, or income;
						(6)purchase, receive,
			 subscribe for, or otherwise acquire, own, hold, vote, improve, employ, use, and
			 otherwise deal in and with real and personal property or other assets, or any
			 interest therein, and sell, convey, mortgage, lease, exchange, transfer, or
			 otherwise dispose of, or mortgage or pledge, all or any of its property and
			 assets, or any interest therein;
						(7)lend money,
			 invest, and reinvest its funds and receive and hold real and personal property
			 as security for repayment;
						(8)participate with
			 others in any corporation, partnership, limited partnership, joint venture, or
			 other association, or in any transaction, undertaking, or arrangement, which
			 the national insurer or national insurance agency would have power to conduct
			 by itself, whether or not such participation involves sharing or delegating
			 control with or to others;
						(9)elect or appoint
			 directors, officers, employees, and agents of the national insurer or national
			 insurance agency, define their duties, fix their compensation, and lend them
			 money and credit;
						(10)make donations
			 and otherwise devote its resources for the public welfare or for charitable,
			 scientific, educational, humanitarian, philanthropic, or religious purposes;
			 and
						(11)engage in any
			 other lawful activity that is necessary or convenient to further its activities
			 and affairs.
						(c)SubsidiariesNo
			 national insurer or national insurance agency may establish or acquire a
			 subsidiary without prior notice to the Commissioner, and shall conduct the
			 activities in accordance with regulations and orders of the
			 Commissioner.
					(d)Other corporate
			 transactionsNo national insurer or national insurance agency
			 shall engage in mutual to stock conversions, stock to mutual conversions,
			 mergers, acquisitions, asset transfers, and other similar corporate
			 transactions without the prior approval of the Commissioner, and subject to
			 regulations and orders of the Commissioner.
					(e)Prohibited
			 activitiesNo national insurer or national insurance agency may
			 engage in any activity that the Commissioner determines, by regulation or
			 order, poses a serious risk to the solvency of a national insurer or national
			 insurance agency, jeopardizes the interests of policyholders of a national
			 insurer or national insurance agency, or otherwise is incompatible with the
			 public interest.
					(f)Bulk
			 transfers
						(1)Bulk transfers
			 authorizedA national insurer may only effect the following bulk
			 transfers:
							(A)A State insurer as
			 the transferring insurer and a permitted national insurer as the assuming
			 insurer.
							(B)A permitted
			 national insurer as the transferring insurer and a State insurer as the
			 assuming insurer.
							(C)A national insurer
			 as the transferring insurer and a national insurer as the assuming
			 insurer.
							(D)A State insurer as
			 the transferring insurer and a national insurer that is not a permitted
			 national insurer as the assuming insurer.
							(E)A national insurer
			 that is not a permitted national insurer as the transferring insurer and a
			 State insurer as the assuming insurer.
							(2)Commissioner
			 Approval
							(A)In
			 generalA national insurer shall not effect a bulk transfer as
			 authorized under subparagraph (A), (B), (C), or (E) of paragraph (1) without
			 the prior approval of the Commissioner, in accordance with such regulations as
			 the Commissioner shall prescribe.
							(B)Standard of
			 approvalThe Commissioner shall approve a bulk transfer under
			 subparagraph (B), after notice and a hearing, unless the Commissioner
			 determines that the bulk transfer is likely to be hazardous to policyholders of
			 transferred insurance policies, policyholders of the transferring insurer, or
			 policyholders of the assuming insurer.
							(3)Policyholder
			 Consent
							(A)State insurer
			 and permitted national insurerNotwithstanding any other
			 provision of law, a national insurer is not required to obtain the consent of
			 policyholders to effect a bulk transfer authorized under subparagraph (A) or
			 (B) of paragraph (1).
							(B)Between national
			 insurers or State insurer and other national
			 insurerNotwithstanding any other provision of law, the
			 Commissioner shall determine whether a national insurer wishing to effect a
			 bulk transfer authorized under subparagraph (C) or (E) of paragraph (1) is
			 required to obtain the consent of policyholders to effect such transfer and the
			 form in which such consent must be obtained.
							(4)Release from
			 liabilityUpon the completion of a bulk transfer under this
			 section, the transferring insurer shall be released from its obligations under
			 the transferred insurance policies.
						(5)State
			 Law
							(A)ProhibitionExcept
			 as provided in subparagraph (B), a State may not—
								(i)require a national
			 insurer or a State insurer to—
									(I)obtain
			 policyholder consent to a bulk transfer; or
									(II)submit the bulk
			 transfer to State review or action (including approval and nondisapproval);
			 or
									(ii)prevent or
			 significantly interfere with a bulk transfer effected pursuant to this
			 section.
								(B)ConstructionSubparagraph
			 (A) shall not be construed to prohibit any State from—
								(i)collecting,
			 reviewing, and taking action (including approval or disapproval) on
			 applications and other documents or reports concerning a proposed bulk transfer
			 authorized under—
									(I)subparagraph (B),
			 (D), or (E) of paragraph (1) to which a State insurer (other than a permitted
			 national insurer) domiciled in that State is a party; or
									(II)subparagraph (D)
			 or (E) of paragraph (1) to which a State insurer (other than a permitted
			 national insurer) doing business in that State, other than a State insurer
			 domiciled in that State, is a party, if the review or action meets the
			 standards set forth in subparagraph (C); or
									(ii)requiring
			 policyholder consent of a proposed bulk transfer permitted under paragraph (4)
			 or (5) of subsection (b).
								(C)StandardsA
			 review or action meets the standards under this paragraph, if it—
								(i)is
			 based on standards that are not more onerous than those imposed by the
			 Commissioner;
								(ii)occurs within a
			 reasonable time frame that advances the purposes of this section;
								(iii)is
			 made in close consultation and cooperation with the Commissioner;
								(iv)is
			 without bias or discrimination toward either the transferring insurer or the
			 assuming insurer;
								(v)serves a
			 legitimate State interest; and
								(vi)does not
			 frustrate the proposed bulk transfer.
								(D)Notice of
			 failureIf the Commissioner finds that any State review or action
			 under subparagraph (B)(i) fails to meet any of the standards set forth in
			 subparagraph (C), the Commissioner may provide the applicable State with notice
			 of such failure and the reasons for such failure.
							(6)Differential
			 treatment prohibitedA State may not treat a national insurer or
			 a State insurer entering into a bulk transfer agreement with a national insurer
			 or a State insurer, or any affiliate or subsidiary of such insurer, differently
			 than any other insurer operating in that State.
						(7)No delegation
			 permittedThe Commissioner may not delegate to any insurance
			 self-regulatory organization any authority conferred under this subsection with
			 respect to any bulk transfer involving a national insurer.
						(8)DefinitionsIn
			 this subsection:
							(A)Assuming
			 insurerThe term assuming insurer means the
			 insurer that purchases or otherwise acquires existing insurance policies from
			 another insurer by bulk transfer.
							(B)Block of
			 businessThe term block of business means all
			 those insurance policies of an insurer under a particular policy form.
							(C)Bulk
			 transferThe term bulk transfer—
								(i)means the transfer
			 by an insurer to another insurer of existing insurance policies constituting
			 all or substantially all of one or more of its lines of business or blocks of
			 business; and
								(ii)does not
			 include—
									(I)any sale in which
			 the transferring insurer retains direct or indirect control of the assets
			 supporting the transferred insurance policies;
									(II)any transaction
			 effected by an agreement under which the transferring insurer continues to
			 remain directly liable to the policyholders under the insurance
			 policies;
									(III)the substitution
			 of one insurer for another upon the expiration of insurance coverage pursuant
			 to statutory or contractual requirements and the issuance of a new policy of
			 insurance by that insurer;
									(IV)the transfer of
			 policies of insurance pursuant to merger or consolidation of two or more
			 insurers to the extent that those transactions are regulated by statute;
									(V)any transaction
			 effected by an insurer subject to a judicial order of receivership,
			 liquidation, or rehabilitation; or
									(VI)any transfer of
			 liabilities from one insurer to another under a single group insurance policy
			 upon the request of the group policyholder.
									(D)Permitted
			 national insurerThe term permitted national
			 insurer means—
								(i)a State insurer
			 that has recently converted to a national insurer under section 303, as
			 determined by the Commissioner; or
								(ii)a national
			 insurer that has been issued a charter under section 301 for a new line of
			 insurance, as determined by the Commissioner.
								(E)Transferred
			 insurance policiesThe term transferred insurance
			 policies means the insurance policies that are subject to the bulk
			 transfer.
							(F)Transferring
			 insurerThe term transferring insurer means the
			 insurer in privity of contract with the policyholders under the existing
			 insurance policies that are subject to the bulk transfer.
							(g)Effect of State
			 lawNo State may prevent or restrict a national insurer or
			 national insurance agency from exercising any power conferred by this section
			 or by any regulation authorized by this section.
					305.Chartering
			 commencement dateThe
			 Commissioner may not charter a national insurer or national insurance agency
			 until the Commissioner notifies Congress that the Office is operational and
			 that all regulations necessary to govern the organization, formation,
			 operations, and supervision of such insurers and agencies have been issued in
			 final or interim final form. The Commissioner shall provide a notification to
			 Congress not later than 2 years after the date of the enactment of this
			 Act.
				BFinancial, Policy
			 and Market Conduct Standards
				311.Financial
			 standardsThe Commissioner
			 shall establish, by regulation, standards for national insurers and national
			 insurance agencies on—
					(1)accounting and
			 disclosure;
					(2)auditing;
					(3)risk
			 management;
					(4)internal
			 controls;
					(5)investments;
					(6)capital and
			 liquidity;
					(7)actuarial
			 opinions;
					(8)reinsurance;
			 and
					(9)such other matters
			 as the Commissioner deems necessary to ensure the financial stability and
			 integrity of national insurers and national insurance agencies.
					312.Policy
			 standards
					(a)Policy
			 standardsThe Commissioner shall establish, by regulation,
			 general policy requirements and requirements for different categories of
			 policies issued by national insurers.
					(b)Filing
			 requirementNo national insurer may issue a policy until the form
			 of the policy has been filed with the Commissioner. The form shall be
			 accompanied by written certification by an officer of the national insurer that
			 the policy complies with requirements established under subsection (a).
					(c)Law
			 applicable
						(1)Law specified by
			 partiesThe provisions of any insurance policy or other product
			 of a national life insurer shall be interpreted in accordance with the law of
			 the jurisdiction specified by the parties to the insurance policy or other
			 product if the parties have specified the law of—
							(A)the jurisdiction
			 in which the main office of the national life insurer is located;
							(B)the jurisdiction
			 in which the principal place of business of the national life insurer is
			 located; or
							(C)the jurisdiction
			 in which the insurance policy or other product is delivered.
							(2)Default
			 lawIf the parties to an insurance policy or other product of a
			 national life insurer have not specified the jurisdiction whose law shall
			 govern the provisions of the insurance policy or other product, such provisions
			 shall be interpreted in accordance with the law of the jurisdiction in which
			 the insurance policy or other product is delivered.
						(3)RulemakingThe
			 Commissioner shall establish, by regulation, choice of law rules under this
			 subsection.
						(d)Interpretive
			 rulings
						(1)ProceduresThe
			 Commissioner shall establish procedures by which national insurers may obtain
			 interpretive rulings from the Office regarding the interpretation and
			 application of the requirements established under this section.
						(2)Public
			 availabilityExcept as provided under paragraph (3), requests by
			 national insurers for interpretive rulings from the Office and the complete
			 text of such interpretive rulings shall not be made available to the
			 public.
						(3)Publication of
			 summariesNotwithstanding paragraph (2), the Commissioner shall
			 publish a summary of each interpretive opinion, excluding the name of the
			 national insurer and any other identifying information, either promptly after
			 the issuance of such opinion or, upon the request of the national insurer,
			 after such delay as the Commissioner determines appropriate.
						(e)Rates, rating
			 elements, and priceThe Commissioner may not require a national
			 insurer to use any particular rate, rating element, or price.
					313.Market conduct
			 standards
					(a)StandardsThe Commissioner shall establish, by
			 regulation, market conduct standards for national insurers, national insurance
			 agencies, and national insurance producers that implement the model laws of the
			 NAIC entitled Unfair Trade Practices Act and Unfair
			 Claims Settlement Practices Act.
					(b)Disclosure
						(1)In
			 generalSubject to paragraph (2), the Commissioner shall require
			 each policy issued by a national insurer to include the following disclosure on
			 the cover page:
							
								This policy has
				been issued by a national insurer, which is supervised by the Office of
				National Insurance. If you have any questions or complaints about this policy,
				you may contact the Division of Consumer Affairs, Office of National Insurance,
				____.
								.
						(2)AddressThe disclosure required under paragraph (1)
			 shall, in place of the blank at the end, include the appropriate address,
			 toll-free number, and Internet address of the Division of Consumer Affairs for
			 the office of the Division located in the State in which the policyholder
			 resides.
						314.General
			 principles
					(a)General
			 principlesThe financial, policy, and market conduct standards
			 issued by the Commissioner pursuant to this subtitle shall—
						(1)promote the
			 stability and integrity of national insurers and national insurance
			 agencies;
						(2)protect
			 policyholders and other consumers and investors; and
						(3)encourage
			 innovation and competition by national insurers and national insurance
			 agencies.
						(b)NAIC
			 standardsIn establishing the financial, policy, and market
			 conduct standards required by this subtitle, the Commissioner shall take into
			 consideration standards, models, practices, and instructions established by the
			 NAIC.
					CState
			 taxation
				321.State taxation
			 of national insurers
					(a)State taxation
			 ruleExcept as provided in subsection (b) and section 605(b), a
			 national insurer doing business in any State shall be subject to all applicable
			 State and local taxes, assessments, and charges, including insurance
			 retaliatory taxes or other similar taxes, and shall be entitled to all
			 applicable tax credits, deductions, and offsets provided under State law, as
			 well as all policyholder surcharge provisions under State law, to the same
			 extent and in the same manner as an insurer licensed to do business in such
			 State and chartered in the State where the national insurer is considered
			 domiciled under subsection (c) or (d), except that, such national insurer shall
			 not be subject to—
						(1)any additional
			 taxes, assessments, and charges imposed by such State (or local government) by
			 reason of the failure of the national insurer to be licensed or otherwise
			 authorized to conduct business or write or sell insurance policies, by such
			 State; or
						(2)special
			 assessments and charges that fund services that the State does not provide with
			 respect to the national insurer.
						(b)ExceptionNo
			 State shall have the power to impose an insurance retaliatory tax on any
			 national insurer, unless—
						(1)for any tax
			 purpose for which the State of domicile is relevant, every national insurer is
			 treated by such State as domiciled in the State designated by each national
			 insurer under subsection (c); and
						(2)the insurance
			 retaliatory tax is imposed by such State on every national insurer to the same
			 extent and in the same manner as it is imposed on every insurer chartered in
			 the State where the national insurer is considered domiciled under subsection
			 (c).
						(c)Designation of
			 domicile
						(1)In
			 generalA national insurer may designate as its State of
			 domicile, by filing such designation in writing with the Commissioner—
							(A)the State in which
			 the national insurer’s principal place of business in the United States is
			 located; or
							(B)in the case of an
			 insurer that has converted from a State insurer to a national insurer under
			 this Act, the State in which such insurer was domiciled immediately before such
			 conversion.
							(2)No designation
			 by national insurerIf a
			 national insurer does not make a designation of a State of domicile under this
			 subsection, the national insurer shall be deemed to have designated as its
			 State of domicile the State in which its principal place of business in the
			 United States is located.
						(3)Change in
			 domicileA national insurer may change its State of domicile,
			 with the approval of the Commissioner, to any other State in accordance with
			 paragraph (1).
						(d)Status of
			 national insurerFor purposes of State taxation, except as
			 provided in this section, a national insurer shall not be exempt from any State
			 tax or subject to a lesser burden of any State tax, solely by reason of its
			 status as a national insurer under this Act.
					322.State taxation
			 of national insurance agencies
					(a)State taxation
			 ruleA national insurance agency shall be subject to all taxes
			 imposed under any applicable provision of State law, to the same extent and in
			 the same manner as an agency chartered in the State in which the national
			 insurance agency is considered domiciled pursuant to subsection (b).
					(b)State of
			 domicileFor purposes of this section, the State of domicile of a
			 national insurance agency shall be deemed to be the State in which the
			 principal place of business of the national insurance agency in the United
			 States is located.
					(c)Status of
			 national insurance agencyFor
			 purposes of State taxation, except as provided in this section, a national
			 insurance agency shall not be exempt from any State tax or subject to a lesser
			 burden of any State tax, solely by reason of its status as a national insurance
			 agency under this Act.
					323.State taxation
			 of nonadmitted and surplus lines of insuranceNo State, other than the State in which an
			 insured maintains its principal place of business or, in the case of an
			 individual, maintains a principal residence, may require a tax, fee,
			 assessment, or other charge imposed on an insured, either directly or through a
			 producer, that is based upon any payment made as consideration for nonadmitted
			 insurance or surplus lines insurance, and any other compensation given in
			 consideration for a contract of insurance.
				IVNational
			 insurance producers
			401.Licensing of
			 national insurance producers
				(a)AuthorityThe
			 Commissioner may license an individual person as a national insurance
			 producer.
				(b)Requirements for
			 sale of national insuranceAn individual may sell, solicit, or
			 negotiate insurance for a national insurer only if—
					(1)such individual—
						(A)is licensed by the
			 Commissioner under subsection (a); and
						(B)is—
							(i)an
			 agent or employee of a national insurer or a national insurance agency;
			 or
							(ii)self-employed and
			 not affiliated with another national insurance producer, as determined by the
			 Commissioner; or
							(2)such individual is
			 licensed as an insurance producer under the laws of a State and sells,
			 solicits, or negotiates such insurance to persons in such State.
					(c)Scope of
			 license
					(1)In
			 generalA national insurance producer may—
						(A)sell, solicit, or
			 negotiate insurance in any State for a national insurer or a State
			 insurer;
						(B)sell, solicit, or
			 negotiate surplus lines of insurance and nonadmitted insurance for a
			 non-admitted insurer; and
						(C)exercise all such
			 incidental powers as shall be necessary to carry out the activities referred to
			 in subparagraphs (A) and (B), including claims adjustments and settlement, risk
			 management, employee benefits advice, retirement planning, and any other
			 insurance-related consulting activities.
						(2)LimitationsThe
			 Commissioner may limit a license to one or more specified lines or types of
			 insurance.
					(d)QualificationsThe
			 Commissioner shall, by regulation, specify educational and examination
			 requirements for obtaining a national insurance producer license, and may
			 impose different requirements for different lines or types of insurance.
				402.Supervision and
			 examination
				(a)Examinations
					(1)In
			 generalThe Commissioner may examine a national insurance
			 producer to assess the producer’s compliance with this Act and the regulations
			 issued pursuant to this Act.
					(2)Mandatory
			 examinationsThe Commissioner shall provide for the examination
			 of a national insurance producer in response to a complaint or any evidence
			 that such producer has violated or is about to violate—
						(A)a law, rule, or
			 regulation;
						(B)any condition
			 imposed in writing by the Commissioner in connection with issuing a national
			 insurance producer license; or
						(C)any written
			 agreement entered into with the Commissioner.
						(b)ReportsThe
			 Commissioner may require a national insurance producer to make such reports,
			 containing such information and in such form, as the Commissioner may prescribe
			 by regulation.
				(c)PowersThe
			 powers authorized the Commissioner in section 121 shall apply to reports by and
			 examinations of national insurance producers.
				(d)Limitation on
			 liability
					(1)In
			 generalSubject to paragraph (2), no civil liability shall be
			 imposed on and no cause of action shall arise from a national insurer or
			 national insurance agency, an insurer-affiliated party, or a national insurance
			 producer submitting a statement or information required under this Act, or any
			 regulation thereunder, or requested in writing by the Commissioner relating to
			 the conduct of a national insurance producer.
					(2)ExceptionParagraph
			 (1) shall not apply with respect to false statements made with actual
			 malice.
					403.Producer
			 database
				(a)In
			 generalThe Commissioner shall develop and implement an
			 electronic database consisting of information relating to national insurance
			 producers and an electronic communication network that links the Commissioner
			 with State insurance regulators and national insurers, national insurance
			 agencies, and State insurers for an electronic exchange of such
			 information.
				(b)MaintenanceThe
			 Commissioner may delegate authority over the maintenance of each database
			 described in subsection (a) to an insurance self-regulatory
			 organization.
				404.Duty to
			 supervise
				(a)National
			 insurersUnless a national insurance producer is subject to the
			 supervision of a national insurance agency under subsection (b), a national
			 insurer shall supervise the sales and marketing practices of a national
			 insurance producer with respect to the sale, solicitation, or negotiation of
			 insurance policies of such national insurer, if—
					(1)such producer is
			 an—
						(A)employee of the
			 national insurer; or
						(B)agent of the
			 national insurer; and
						(2)the principal
			 business activity of such producer is devoted to the sale, solicitation, or
			 negotiation of insurance policies for such insurer, the supervision of the
			 agents for such insurer, or both.
					(b)National
			 insurance agenciesA national
			 insurance agency shall supervise the sales and marketing practices of a
			 national insurance producer with respect to the sale, solicitation, or
			 negotiation of insurance policies, if such producer—
					(1)is an employee of
			 such agency and the sale, solicitation, and negotiation of insurance is within
			 the scope of employment of the producer; or
					(2)is an agent of
			 such agency and the sale, solicitation, and negotiation of insurance is
			 pursuant to the terms of an agreement between the agent and such agency.
					(c)Standards for
			 supervisionThe Commissioner shall, by regulation, establish
			 standards for the duties under subsections (a) and (b). Such standards shall
			 not conflict with the rules adopted by any self-regulatory organization
			 approved by the Securities and Exchange Commission pursuant to its authority
			 under section 19(b)(1) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78s(b)(1)) for broker-dealer supervision of registered representatives.
				(d)ExemptionThe
			 Commissioner may, by regulation, exempt any class of persons from the duties
			 under subsections (a) and (b), if the Commissioner determines that, given the
			 nature of the business relationship with the national insurance producer, it
			 would be unreasonable or inappropriate to require the class member to supervise
			 such producer.
				(e)No
			 dutyA national insurer or national insurance agency is not
			 required to supervise the sales and marketing practices of persons other than
			 those referred to in subsections (a) or (b).
				(f)Oversight of
			 independent national insurance producers
					(1)In
			 generalThe Commissioner shall oversee the sales and marketing
			 practices of a national insurance producer with respect to the sale,
			 solicitation, or negotiation of insurance policies if such producer is not a
			 person subject to supervision under subsection (a) or (b).
					(2)Standards and
			 proceduresThe Commissioner shall, by regulation, establish
			 standards and procedures for the oversight of the sales and marketing practices
			 of national insurance producers described in paragraph (1).
					405.Relationship to
			 State law
				(a)No State
			 restrictionsNo State may prevent or restrict a national insurer
			 or national insurance agency from engaging in the acts described in subsection
			 (b) or from engaging the services of a person who engages in such acts for the
			 national insurer or national insurance agency, nor shall any State require that
			 a person be licensed by reason of engaging in such acts for a national insurer
			 or national insurance agency.
				(b)Acts protected
			 from State restrictionsThe acts referred to in subsection (a)
			 are the following:
					(1)Investigating,
			 evaluating, ascertaining, or determining the amount of or negotiating,
			 settling, or adjusting or otherwise participating in the disposal of claims,
			 losses, or damages arising under insurance policies written by a national
			 insurer.
					(2)Soliciting,
			 negotiating, or placing reinsurance cessions or retrocessions on behalf of a
			 ceding national insurer without the authority or power to bind reinsurance on
			 behalf of such national insurer.
					(3)Binding or
			 managing all or part of the assumed reinsurance business of a national insurer
			 that is a reinsurer (including the management of a separate division,
			 department, or underwriting office) and acting as an agent for such
			 reinsurer.
					(4)Directly or
			 indirectly underwriting, collecting charges or premiums, or adjusting or
			 settling claim, in connection with policies of insurance written by a national
			 insurer.
					(c)Activities of
			 national insurance producersNo State may—
					(1)prevent or
			 restrict a national insurance producer from engaging in any activity authorized
			 by this title; or
					(2)require such
			 producer to be licensed by reason of engaging in such activity on behalf of a
			 national insurer, national insurance agency, State insurer, or a United States
			 branch of a non-United States insurer.
					(d)Activities of
			 State insurance producersNo State may prevent or restrict an
			 insurance producer licensed by such State from selling, soliciting, or
			 negotiating insurance in such State on behalf of a national insurer or being
			 employed by a national insurance agency.
				(e)International
			 agreementsTo the extent that a non-United States insurer is
			 eligible to conduct a cross-border business pursuant to an international
			 agreement, no State may—
					(1)prevent or
			 restrict such non-United States insurer from engaging in the activities
			 authorized under such agreement; or
					(2)prevent or
			 restrict a national insurance agency or national insurance producer from
			 engaging in any activity authorized by this Act on behalf of such non-United
			 States insurer or require the agency or producer to be licensed by reason of
			 engaging in such activity for such non-United States insurer.
					406.Licensing
			 commencement dateThe
			 Commissioner shall not license a national insurance producer until the
			 Commissioner notifies Congress that the Office is operational and that all
			 regulations necessary to govern the licensing, operations, and supervision of
			 such producer have been issued in final or interim final form. The Commissioner
			 shall provide a notification to Congress not later than 2 years after the date
			 of the enactment of this Act.
			VChange in control
			 and insurance holding companies
			501.Change in
			 control
				(a)In
			 general
					(1)LimitationA
			 person shall not, directly or indirectly or through or in concert with one or
			 more other persons, acquire control of a national insurer until—
						(A)such person has
			 submitted a written notice as described in subsection (f) to the Commissioner
			 of the intention of such person to acquire control of such national insurer;
			 and
						(B)the expiration of
			 the disapproval period and all extensions of such period referred to in
			 paragraph (2).
						(2)Disapproval
			 period
						(A)In
			 generalThe Commissioner may disapprove the acquisition of
			 effective control of a national insurer by issuing notice to the person wishing
			 to acquire such effective control within 60 days of receiving a notice referred
			 to in paragraph (1)(A).
						(B)Extension
			 authorizedThe period for disapproval under subparagraph (A) may
			 be extended not more than twice for a period of not more than 45 days each
			 time, if—
							(i)the
			 Commissioner determines that an acquiring person has not furnished all the
			 information required under this section;
							(ii)in
			 the judgment of the Commissioner, any material information submitted is
			 substantially inaccurate;
							(iii)the Commissioner
			 has been unable to complete the investigation of an acquiring person required
			 under this section because of any delay caused by, or the inadequate
			 cooperation of, such acquiring person; or
							(iv)the
			 Commissioner determines that additional time is needed—
								(I)to investigate and
			 determine that no acquiring person has a record of failing to comply with the
			 requirements of subchapter II of chapter 53 of title 31, United States Code;
			 or
								(II)to analyze the
			 safety and soundness of any plans or proposals described in subsection (f)(6)
			 or the future prospects of the national insurer.
								(b)Investigation of
			 principals
					(1)In
			 generalUpon receiving a notice under subsection (a)(1), the
			 Commissioner shall—
						(A)conduct an
			 investigation of the competence, experience, integrity, and financial ability
			 of each person named in a notice of a proposed acquisition as a person by whom
			 or for whom such acquisition is to be made; and
						(B)make an
			 independent determination of the accuracy and completeness of any information
			 described in subsection (f) with respect to such person.
						(2)ReportThe
			 Commissioner shall prepare a written report of any investigation under
			 paragraph (1) that includes a summary of the results of such investigation and
			 shall make such report publicly available in accordance with regulations issued
			 by the Commissioner for the publication of reports under this paragraph.
					(c)Public
			 commentUpon receiving notice of a proposed acquisition, the
			 Commissioner shall, unless the Commissioner determines that an emergency
			 exists, within a reasonable period of time—
					(1)publish the name
			 of the national insurer to be acquired and the name of each person identified
			 in such notice as a person by whom or for whom such acquisition is to be made;
			 and
					(2)solicit public
			 comment on such proposed acquisition, particularly from persons in the
			 geographic area where the national insurer is located, before final
			 consideration of such notice by the Commissioner.
					(d)Grounds for
			 disapprovalThe Commissioner may disapprove a proposed
			 acquisition, if—
					(1)either the
			 financial condition of any acquiring person or the future prospects of the
			 institution is such as might jeopardize the financial stability of the national
			 insurer or prejudice the interests of the customers of such insurer;
					(2)the competence,
			 experience, or integrity of any acquiring person or of any of the proposed
			 management personnel indicates that it would not be in the interest of the
			 customers of the national insurer, or in the interest of the public to permit
			 such person to control the national insurer; or
					(3)any acquiring
			 person neglects, fails, or refuses to furnish the Commissioner with all the
			 information required by the Commissioner.
					(e)Notice of
			 disapproval, hearing
					(1)Notice of
			 disapprovalNot later than 3 days after a decision to disapprove
			 a proposed acquisition under this section, the Commissioner shall notify the
			 acquiring person in writing of the disapproval. Such notice shall provide a
			 statement of the basis for the disapproval.
					(2)Hearing
						(A)In
			 generalNot later than 10 days after the receipt of a notice of
			 disapproval under paragraph (1), a person may request a hearing before a United
			 States district court with jurisdiction on the proposed acquisition.
						(B)Standard of
			 reviewA judge reviewing a notice of disapproval under paragraph
			 (1) shall determine whether the decision of the Commissioner is
			 reasonable.
						(3)Judicial
			 reviewA person whose proposed acquisition is disapproved after a
			 hearing under paragraph (2) may obtain review by the United States court of
			 appeals for the circuit in which the main office of the national insurer is to
			 be acquired is located, or the United States Court of Appeals for the District
			 of Columbia Circuit, by filing a notice of appeal in such court within 10 days
			 from the date of such order, and simultaneously sending a copy of such notice
			 by registered or certified mail to the Commissioner. The Commissioner shall
			 promptly certify and file in such court the record upon which the disapproval
			 was based. The findings of the Commissioner shall be set aside if found to be
			 arbitrary or capricious or if found to violate procedures established by this
			 section.
					(f)InformationA notice described in this subsection is a
			 notice that includes such relevant information in such form as the Commissioner
			 may require by regulation or by specific request in connection with a
			 particular notice.
				502.Reports by and
			 examinations of insurance holding companies
				(a)ReportsEach
			 national insurance holding company and each subsidiary of such company, other
			 than a national insurer, shall file with the Commissioner such reports as may
			 be required by the Commissioner. Such reports shall be made under oath, and
			 shall be in such form and for such periods as the Commissioner may prescribe.
			 Each report shall contain such information concerning the operations of such
			 national insurance holding company and its subsidiaries as the Commissioner may
			 require.
				(b)ExaminationsEach
			 national insurance holding company and each subsidiary thereof shall be subject
			 to such examinations as the Commissioner may prescribe. The cost of such
			 examinations shall be assessed against and paid by such national insurance
			 holding company.
				(c)Applicability to
			 non-United States insurance holding companies and
			 subsidiariesEach non-United States insurance holding company and
			 each non-United States subsidiary thereof shall be subject to the report and
			 examination authority of this section only to the extent authorized by an
			 applicable international agreement.
				(d)Reports and
			 examinations filed with other agenciesThe Commissioner shall, to
			 the fullest extent deemed feasible, use for the purposes of this section
			 reports filed with and examinations made by other Federal agencies.
				(e)PowersThe
			 powers authorized for the Commissioner in section 121 shall apply to reports by
			 and examinations of insurance holding companies and their subsidiaries.
				503.Activities of
			 insurance holding companies and subsidiaries
				(a)In
			 generalNo national insurance holding company and no subsidiary
			 of a national insurance holding company shall engage in any activity that the
			 Commissioner determines poses a significant risk to the solvency of a national
			 insurer, jeopardizes the interests of the policyholders of such insurer, or is
			 incompatible with the public interest.
				(b)Determination
			 and notice for corrective actionIf the Commissioner determines
			 that a national insurance holding company or subsidiary of a national insurance
			 holding company is engaged, or has engaged, or the Commissioner has reasonable
			 cause to believe is about to engage in an activity in violation of the terms of
			 subsection (a), the Commissioner shall provide a written notice to such company
			 or subsidiary, which shall specify the action or actions the company or
			 subsidiary must take to correct the violation and a time period for taking such
			 corrective action or actions. The issuance of a notice under this section does
			 not prevent the Commissioner from taking any other enforcement action against
			 the company or subsidiary.
				(c)Hearing
					(1)In
			 generalNot later than 10 days after the date of receipt of a
			 notice issued pursuant to subsection (b), a national insurance holding company
			 or subsidiary of such company may request a hearing before a United States
			 district court with jurisdiction on the corrective action or actions specified
			 in the notice and the time period for taking such action or actions.
					(2)Standard of
			 reviewA judge reviewing a notice issued pursuant to subsection
			 (b) shall determine whether the decision of the Commissioner is
			 reasonable.
					(d)Judicial
			 reviewA national insurance holding company or subsidiary of a
			 national insurance holding company that remains subject to a notice for
			 corrective action following a hearing under subsection (c) may obtain review of
			 the notice by the United States court of appeals for the circuit in which the
			 main office of the national insurer to be acquired is located, or the United
			 States Court of Appeals for the District of Columbia Circuit, by filing an
			 appeal in such court not later than 10 days after the date on which the
			 Commissioner has affirmed or modified the notice, and simultaneously sending a
			 copy of such appeal by registered or certified mail to the Commissioner. The
			 Commissioner shall promptly certify and file in such court the record upon
			 which the notice was based. The determination of the Commissioner shall be set
			 aside if found to be arbitrary or capricious.
				(e)Applicability to
			 non-United States insurance holding companies and
			 subsidiariesEach non-United States insurance holding company and
			 each non-United States subsidiary thereof shall be subject to the report and
			 examination authority of this section only to the extent authorized by an
			 applicable international agreement.
				504.Capital,
			 liquidity, dividend, operational, and other standardsThe Commissioner shall establish, by rule or
			 order, capital, liquidity, dividend, operational, and any other standards for a
			 national insurance holding company that the Commissioner deems appropriate to
			 ensure the solvency and sound operation of each national insurance holding
			 company.
			505.Affiliate
			 transactions
				(a)In
			 generalTransactions between a national insurer and any affiliate
			 shall be subject to the following standards:
					(1)The terms shall be
			 fair, reasonable, and at least as favorable to the national insurer as those
			 that would be offered to, or would apply to, a nonaffiliate.
					(2)Charges or fees
			 for services performed shall be reasonable and at least as favorable to the
			 national insurer as those that would be offered to, or would apply to, a
			 nonaffiliate.
					(3)Expenses incurred
			 and payment received shall be allocated to the national insurer in conformity
			 with customary insurance accounting practices consistently applied.
					(4)The books,
			 accounts, and records of each party to all such transactions shall be so
			 maintained as to clearly and accurately disclose the nature and details of the
			 transactions including such accounting information as is necessary to support
			 the reasonableness of the charges or fees to the respective parties.
					(5)The national
			 insurer’s surplus following any dividends or distributions to shareholders
			 shall be reasonable in relation to the outstanding liabilities of the national
			 insurer and adequate to meet its financial needs.
					(b)Approval of
			 certain transactionsThe Commissioner may, by regulation, specify
			 certain transactions involving a national insurer and any affiliate that are
			 not permissible for a national insurer, unless the national insurer has
			 notified the Commissioner in writing of its intention to enter into the
			 transaction and the Commissioner has either approved or failed to approve the
			 transaction within a specified time period.
				506.Relationship to
			 other laws
				(a)Permitted
			 affiliationA national insurer may be affiliated with an insurer
			 or agency that is not chartered or licensed under this Act.
				(b)Reinsurance
			 pooling agreementsThe Commissioner shall have exclusive
			 jurisdiction over reinsurance pooling agreements to which one or more national
			 insurers and affiliated State insurers are parties under which policies of
			 insurance sold, solicited, negotiated, and underwritten by, and reinsurance
			 assumed by, affiliated national insurers and State insurers are pooled.
				(c)Conflict with
			 other Federal lawsThis title shall not be construed to conflict
			 with or supersede the provisions of any other Federal law or regulation
			 governing the regulation of holding companies, including financial holding
			 companies, as defined in section 2 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1841), and savings and loan holding companies, as defined in section 10
			 of the Home Owners’ Loan Act (12 U.S.C. 1467a).
				507.No delegation
			 permittedThe Commissioner may
			 not delegate to any insurance self-regulatory organization any authority
			 conferred under this title with respect to regulation of a national insurer
			 that is an affiliate of a national insurance holding company.
			VIConservatorship,
			 receivership, the payment of benefits and claims to policyholders, and
			 assessments on national insurers
			601.Appointment of
			 conservator or receiver
				(a)In
			 generalNotwithstanding any other provision of law, if any of the
			 grounds under subsection (b) exist, the Commissioner may appoint a person as a
			 conservator or receiver for a national insurer.
				(b)Grounds for
			 appointmentThe grounds for establishing a conservatorship or
			 receivership are as follows:
					(1)InsolvencyThe
			 national insurer is insolvent.
					(2)Substantial
			 dissipationThe national insurer has substantial dissipation of
			 assets or earnings due to—
						(A)a violation of any
			 provision of Federal or State law; or
						(B)a hazardous
			 practice.
						(3)Hazardous
			 conditionThe national insurer is in such condition that the
			 further transaction of business would be hazardous, financially or otherwise,
			 to policyholders, creditors, or the public.
					(4)Cease-and-desist
			 orderThe national insurer has willfully violated a
			 cease-and-desist order.
					(5)ConcealmentThe
			 national insurer has concealed the books, papers, records, or assets of the
			 insurer, or has refused to submit the books, papers, records, or affairs of the
			 insurer, for inspection to any examiner or to any lawful agent of the
			 Commissioner.
					(6)Inability to
			 meet obligationsThe national insurer is likely to be unable to
			 pay its obligations or meet the demands of its creditors in the normal course
			 of business.
					(7)Violation of
			 lawThe national insurer has willfully and continuously violated
			 any law or regulation, or committed any hazardous practice or condition, that
			 is likely to—
						(A)cause insolvency
			 or substantial dissipation of assets or earnings; or
						(B)weaken the
			 condition of the national insurer.
						(8)ConsentThe
			 national insurer, by resolution of its board of directors or its shareholders
			 or members, consents to the appointment.
					(9)Money
			 launderingThe Attorney General notifies the Commissioner in
			 writing that the national insurer has been found guilty of a criminal offense
			 under section 1956 or 1957 of title 18, United States Code, or section 5322 or
			 5324 of title 31, United States Code.
					602.Establishment
			 of the National Insurance Guaranty Corporation
				(a)EstablishmentThere is established the National Insurance
			 Guaranty Corporation.
				(b)DirectorThe
			 head of the National Insurance Guaranty Corporation shall be the Director of
			 the National Insurance Guaranty Corporation, who shall be appointed by the
			 Commissioner.
				(c)Nonprofit and
			 successionThe Corporation shall be a nonprofit corporation and
			 shall have succession until dissolved by an Act of Congress.
				(d)Application of
			 district of columbia nonprofit corporation actThe Corporation
			 shall, except as otherwise provided in this title, be subject to, and have all
			 the powers conferred upon a nonprofit corporation by the District of Columbia
			 Nonprofit Corporation Act (D.C. Code, 29–301.01 et seq., or any successor
			 thereto).
				603.Payment of
			 claims to policyholders of national insurers
				(a)Life insurance
			 policiesIf a national insurer is placed into receivership for
			 purposes of liquidation, the Director of the Corporation shall pay the claims
			 on life insurance policies issued by such insurer in a manner that is
			 consistent with the terms and limits of the Life and Health Insurance
			 Guaranty Association Model Act of the NAIC.
				(b)Property and
			 casualty policiesIf a national insurer is placed into
			 receivership for purposes of liquidation, the Director of the Corporation shall
			 pay the claims of property and casualty insurance policies issued by such
			 insurer in a manner that is consistent with the terms and limits of the
			 Post-Assessment Property and Liability Insurance Guaranty Association
			 Model Act of the NAIC.
				604.Assessments of
			 national insurers
				(a)Assessments
			 authorizedFor the purpose of paying the claims of policyholders
			 and other claims against a national insurer that is placed into receivership,
			 the Director of the Corporation shall impose an assessment against all other
			 national insurers in accordance with this section.
				(b)Notice and
			 imposition of assessments
					(1)Assessments only
			 to insurers in same line of business
						(A)In
			 generalThe Director of the Corporation shall only impose an
			 assessment against a national insurer if such national insurer is in the
			 business of providing the same type of insurance as the national insurer that
			 is placed into receivership.
						(B)Lines of
			 insuranceIn determining whether a national insurer is in the
			 business of providing the same type of insurance as the national insurer that
			 is placed into receivership under subparagraph (A), the Director may consider
			 subsets of property and casualty insurance or life insurance as different types
			 of insurance.
						(2)Written notice
			 requiredThe Director of the Corporation shall provide each
			 national insurer a written notice of an assessment, and assessments shall be
			 payable not later than 30 days after the date of receipt of such notice.
					(3)Late
			 paymentA national insurer that fails to pay an assessment when
			 due shall be subject to an interest charge on the assessment, as set by the
			 Director of the Corporation.
					(4)Assessments not
			 imposed until neededThe Director of the Corporation shall not
			 impose an assessment upon a national insurer until such funds are
			 needed.
					(5)Amount of
			 assessmentEach national insurer shall be assessed its share of
			 all claims incurred by the receivership, including administrative costs of the
			 Director of the Corporation, in an amount equal to the product of—
						(A)an assessment rate
			 established by the Director of the Corporation by regulation; and
						(B)the proportion
			 that the net direct written premiums of the insurer for the calendar year
			 preceding the assessment bears to the net direct written premiums of all
			 national insurers determined by the Commissioner to be in the business of
			 providing the same type of insurance as the national insurer that is placed
			 into receivership under paragraph (1)(A) for the calendar year preceding the
			 assessment.
						(c)Abated or
			 deferred assessmentsThe Director of the Corporation may abate or
			 defer, in whole or in part, an assessment imposed on a national insurer if
			 payment of the assessment would endanger the ability of the insurer to fulfill
			 its contractual obligations. In the event an assessment against a national
			 insurer is abated or deferred, in whole or in part, the amount by which the
			 assessment is abated or deferred may be assessed against all other national
			 insurers, in a manner consistent with the basis for assessments set forth in
			 this section. Once the conditions that caused action under this subsection have
			 been removed or rectified, the insurer shall pay all assessments that were
			 deferred pursuant to a repayment plan approved by the Director of the
			 Corporation.
				605.Participation
			 in State guaranty associations
				(a)In
			 generalA national insurer shall participate in the State
			 guaranty association for a line of insurance in each State in which such
			 insurer is doing business in such line of insurance, provided that no State may
			 charge an assessment rate or otherwise treat a national insurer in a manner
			 differently than such State treats a State insurer doing business in such
			 State.
				(b)TaxationNo
			 State shall impose a premium tax, franchise tax, income tax, retaliatory tax,
			 or other primary tax applicable to insurance companies on any national insurer,
			 unless such State allows the national insurer to recoup assessments allocable
			 to such State in the same manner and to the same extent that a State insurer is
			 allowed to recoup such assessments.
				606.Report to
			 CongressNot later than two
			 years after the date of the enactment of this Act, the Director of the
			 Corporation shall submit to Congress a recommendation on—
				(1)whether national
			 insurers should continue to be members of State guaranty associations;
				(2)whether State insurance commissioners
			 should be given the opportunity to require State insurers to be covered by the
			 National Insurance Guaranty Corporation instead of State guaranty associations;
			 and
				(3)whether policyholders of national insurers
			 would be better protected if assessments under section 604 were imposed before
			 such funds are necessary to make payments on claims against a national insurer
			 that is placed into receivership.
				VIIMiscellaneous
			 provisions
			701.Applicable
			 law
				(a)Inapplicability
			 of State lawExcept to the extent expressly provided in this Act,
			 national insurers, national insurance agencies, and national insurance
			 producers shall not be subject under State law to any form of licensing,
			 examination, reporting, regulation, or other supervision relating to the sale,
			 solicitation, or negotiation of insurance, to the underwriting of insurance, or
			 to any other insurance operations.
				(b)No
			 discriminationNo State may discriminate against—
					(1)any State insurer
			 because such insurer or any affiliate has applied to become, or has declared
			 its intention to become, a national insurer chartered under this Act;
					(2)any State-licensed
			 insurance producer because such insurance producer or an affiliate has applied
			 to become, or has declared its intention to become, a national insurance agency
			 chartered under this Act or a national insurance producer licensed under this
			 Act;
					(3)any affiliate of a
			 national insurer, national insurance agency, or a national insurance producer
			 because the affiliate is so affiliated;
					(4)any policyholder,
			 insured, claimant, State-licensed insurance producer, or any person engaged in
			 the acts described in section 405(b) because of any dealing with a national
			 insurer, national insurance agency, a national insurance producer, or an
			 affiliate of a national insurer, national insurance agency, or a national
			 insurance producer; or
					(5)any State-licensed
			 insurance producer (including with respect to such producer’s sales,
			 solicitation, or negotiation of any insurance policy written or sold by a State
			 insurer) because it sells, solicits, or negotiates an insurance policy written
			 or sold by a national insurer.
					702.Application of
			 the Federal antitrust laws
				(a)In
			 generalSubject to subsection
			 (b), the Sherman Act (15 U.S.C. 1 et seq.), the Clayton Act (15 U.S.C. 12 et
			 seq.), the Federal Trade Commission Act (15 U.S.C. 41 et seq.), and the Act of
			 June 19, 1936 (49 Stat. 1526) (commonly known as the Robinson-Patman
			 Antidiscrimination Act), shall be applicable to national insurers, national
			 insurance agencies, and national insurance producers to the same extent as
			 other businesses are subject to such laws, except as follows:
					(1)Such laws shall
			 not apply to the development, dissemination, or use of standard insurance
			 policy forms (including standard endorsements, addendums, and policy language),
			 or to activities incidental thereto, by national insurers, national insurance
			 agencies, and national insurance producers.
					(2)Section 3 of the
			 Act of March 9, 1945 (59 Stat. 33; 15 U.S.C. 1013), shall apply to national
			 insurers, national insurance agencies, and national insurance producers to the
			 extent that such insurers and producers are subject to State law.
					(b)ExceptionNotwithstanding any other provision of law,
			 section 5 of the Federal Trade Commission Act (15 U.S.C. 45) shall not apply
			 with respect to a national insurer, national insurance agency, or national
			 insurance producer.
				
